ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_08_FR.txt. OPINION DISSIDENTE DE M. ODA

[Traduction]

TABLE DES MATIERES

212

Paragraphes

OBSERVATIONS LIMINAIRES

I. EFFET DE L’APPLICATION RECONNUE A LA « RESERVE VANDEN-
BERG » PAR L’ARRET. — LA REQUÊTE DU NICARAGUA FONDEE SUR
L’ARTICLE 36, PARAGRAPHE 2, DU STATUT DEVAIT ETRE REJETEE

A.
B.

Applicabilité de la « réserve Vandenberg »
L’arrét interprète mal l’effet de la « réserve Vandenberg »

If. NON-JUSTICIABILITE DE LA PRESENTE AFFAIRE. — LA REQUÊTE
DU NICARAGUA EN TANT QUE FONDEE SUR L'ARTICLE 36, PARA-
GRAPHE 2, DU STATUT DEVAIT ÊTRE DÉCLARÉE IRRECEVABLE

A.
B.

Introduction
Portée limitée des mots « cifférends d’ordre juridique » dans le
paragraphe 2 de l’article 36 du Statut

1. La justiciabilité et la notion de différends d’ordre juridique.
— Historique

i) Le concept de « différends d’ordre juridique soumis à
l'arbitrage obligatoire » avant la création de la Cour
permanente de Justice internationale

ii) Les différends justiciables et non justiciables selon le
Pacte de la Société des Nations et selon le Statut de la
Cour permanente de Justice internationale

iii) La notion de différends justiciables après la création de
la Cour permanente de Justice internationale

iv) Les différends d’ordre juridique considérés comme sus-
ceptibles d’un règlement par la Cour internationale de
Justice

2. Il est difficile de considérer que la présente affaire a pour
objet un « différend d’ordre juridique » au sens du Statut

i) Observations générales
ii) Les précédents dans la jurisprudence de la Cour actuelle
et de sa devanciére
iii) Conclusion

1-3

4-6
7-14

15-19
20

21-26

27-35
36-38

39-40

41-45

46-47
48-49

202
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA)

213

Paragraphes

C. Considérations relatives à administration de la justice qui
auraient dû dissuader la Cour de se prononcer sur la requête du
Nicaragua sur la base de l’article 36, paragraphe 2, du Statut

1. La Cour n’aurait pas dû recevoir la requête pour des consi-
dérations de bonne administration de la justice. — Problème
préliminaire

2. La notion de « différends politiques » non justiciables. —
Comparaison entre différends juridiques et différends poli-
tiques

3. La Cour a donné une image incomplète du différend

i) Absence de moyens suffisants pour établir les faits
ii) La requête du Nicaragua ne reflète qu’une face du dif-
férend
iii) La non-participation des Etats-Unis à l'instance. — L’ar-
ticle 53 du Statut

D. Conclusions sur la non-justiciabilité du différend

III. VIOLATION D’OBLIGATIONS DECOULANT DU TRAITE D’AMITIE, DE
COMMERCE ET DE NAVIGATION DE 1956. — LA COMPETENCE DE LA
COUR EN L’ESPECE EN VERTU DE L’ARTICLE 36, PARAGRAPHE |, DU
STATUT

A. La compétence de la Cour en vertu de l’article XXIV — la
clause compromissoire — du traité de 1956

B. A propos du traité la Cour en revient partiellement à sa com-
pétence en vertu de l'article 36, paragraphe 2, du Statut

C. Méprise sur la règle de droit coutumier selon laquelle il ne faut
pas priver un traité « de son but et de son objet »

D. Les violations des termes du traité de 1956

1. Les violations de l’article XIX du traité
2. L’applicabilité de l’article XXI du traité

IV. OBSERVATIONS COMPLEMENTAIRES

50-54

55-60

61-64
65-66

67-69
70-72

73-74
75-78

79-82

83-84
85-89

90-97

203
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 215

I. EFFET DE L’APPLICATION RECONNUE À LA « RESERVE VANDENBERG y
PAR L’ARRET. — LA REQUÊTE DU NICARAGUA FONDEE SUR L’ARTICLE 36,
PARAGRAPHE 2, DU STATUT DEVAIT ETRE REJETEE

A. Applicabilité de la « réserve Vandenberg »

4. La présente affaire a été portée devant la Cour par le Nicaragua qui la
priait dans sa requête de dire et juger :

« a) Que les Etats-Unis, en recrutant, formant, armant, équipant,
finançant, approvisionnant et en encourageant, appuyant, assis-
tant et dirigeant de toute autre manière des actions militaires et
paramilitaires au Nicaragua et contre celui-ci, ont violé et violent
leurs obligations expresses en vertu de chartes et de traités à
l'égard du Nicaragua, et en particulier leurs obligations en vertu
de :

— l’article 2, paragraphe 4, de la Charte des Nations Unies ;

— les articles 18 et 20 de la charte de Organisation des Etats
américains ;

— l’article 8 de la convention concernant les droits et devoirs des
Etats ;

— l’article premier, troisièmement, de la convention concernant
les droits et devoirs des Etats en cas de luttes civiles. »

L'une des principales allégations du Nicaragua est que les Etats-Unis
ont violé les règles du droit international résultant de plusieurs traités
multilatéraux qui, d’une façon ou d’une autre, interdisent « de recourir à la
menace ou à l'emploi de la force » ainsi que « l’intervention ».

5. A la différence de certains principes plus anciens du droit interna-
tional, le principe qui concerne l’interdiction « de recourir à la menace ou à
l'emploi de la force » s’est fait jour vers la fin de la seconde guerre mondiale
en même temps que naissait l'Organisation des Nations Unies et qu’abou-
tissaient les efforts visant 4 déclarer hors la loi la guerre en général. En
revanche, l'application du principe de non-intervention remonte haut dans
le passé depuis qu’Emer de Vattel a écrit en 1758 :

« C’est une conséquence manifeste de la liberté et de l’indépen-
dance des Nations, que toutes sont en droit de se gouverner comme
elles le jugent à propos, et qu'aucune n’a le moindre droit de se mêler
du gouvernement d’une autre. » (Le droit des gens, livre II, chap. IV,
par. 54.)

Il est pourtant arrivé, avant l’époque contemporaine, qu’on tente de jus-
tifier l’intervention dans le cadre du droit international applicable en
temps de paix, quand bien même une telle intervention pouvait équivaloir
en définitive à un recours à la guerre (laquelle n’était pas considérée à
l’époque comme illicite en soi). Le double système du droit international
applicable en temps de paix et du droit international applicable en temps

205
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 216

de guerre a été abandonné lorsque se sont dégagés les principes de lillicéité
de la guerre et de l’intervention, à quoi il faut ajouter le principe de
l'interdiction du recours à la menace ou à l'emploi de la force, toutes choses
qui allaient marquer l’esprit dans lequel serait créée l'Organisation des
Nations Unies.

6. Il ne fait donc aucun doute pour moi que la présente affaire doit de
toute évidence être examinée dans le cadre du système des Nations Unies
et, vu son objet, dans celui de l'Organisation des Etats américains, laquelle
a fait œuvre nouvelle en adoptant des principes analogues. Comme la Cour
s'est déclarée compétente en vertu de l’article 36, paragraphe 2, du Statut
en 1984, je ’approuve entièrement lorsqu'elle déclare qu’elle « est tenue
d’appliquer la « réserve relative aux traités multilatéraux » constituant la
réserve c) de la déclaration d’acceptation de juridiction faite par le Gou-
vernement des Etats-Unis d'Amérique... » (par. 292, sous-par. 1).

B. L'arrêt interprète mal l'effet de la « réserve Vandenberg »

7. La déclaration des Etats-Unis contient le passage suivant :

« cette déclaration ne s’applique pas...

c) aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne soient éga-
lement parties à l’affaire soumise à la Cour, ou que 2) les Etats-
Unis d'Amérique acceptent expressément la compétence de la
Cour... »

La Cour ne doute pas que toutes les parties aux traités multilatéraux
pertinents que l’arrêt concerne, à savoir la Charte des Nations Unies et la
charte de l'Organisation des Etats américains, ne sont pas parties à la
présente affaire, mais elle fait quand même observer ceci :

« Il convient cependant de rappeler que ... l’effet de la réserve est
uniquement d’exclure Papplicabilite de la Charte des Nations Unies
et celle de l'Organisation des Etats américains en tant que droit
conventionnel multilatéral et n’a pas d’autres incidence sur les
sources du droit international que l’article 38 du Statut prescrit à la
Cour d’appliquer. » (Par. 56.)

« En prenant position sur la valeur de la réserve américaine relative
aux traités multilatéraux, la Cour a été amenée à conclure qu’elle
devait s’abstenir d’appliquer les conventions multilatérales invoquées
par le Nicaragua à l’appui de ses demandes, sans préjudice, soit
d’autres traités, soit des autres sources de droit mentionnées à l’ar-
ticle 38 du Statut. Afin de préciser le droit effectivement applicable au
différend, elle doit en premier lieu déterminer les conséquences que
l'exclusion de l’applicabilité des conventions multilatérales comporte
quant à la définition du contenu du droit international coutumier
demeurant applicable. » (Par. 172.)

206
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 217

«Il est ... clair que les règles du droit international coutumier
conservent une existence et une applicabilité autonomes par rapport à
celles du droit international conventionnel lors méme que les deux
catégories de droit ont un contenu identique. » (Par. 179.)

8. Il est dit en somme dans l'arrêt que la Cour peut quand même
trancher les questions qui sont portées devant elle puisque, tout en laissant
de côté des conventions multilatérales telles que la Charte des Nations
Unies et la charte de l'Organisation des Etats américains, elle peut appli-
quer le droit international général et coutumier qui, quoique ayant été
intégré dans lesdites conventions multilatérales, a une existence propre.

9. On peut certes prétendre que des principes tels que ceux du non-
emploi de la force et de la non-intervention ont maintenant une existence
propre en tant que principes du droit international général et coutumier.
Toutefois, je ne puis approuver la Cour lorsqu'elle affirme dans l'arrêt
qu'elle peut connaître de la requête du Nicaragua en vertu de l’article 36,
paragraphe 2, du Statut en partant de l’hypothèse — qui a été alléguée —
selon laquelle la réserve des Etats-Unis relative aux « différends résultant
d’un traité multilatéral » exclurait simplement de la compétence conférée à
la Cour conformément à cette disposition du Statut les différends d’ordre
juridique concernant « l'interprétation d’un traité [multilatéral] », ou en
partant de l'hypothèse selon laquelle, puisque la présente affaire porte sur
un « point de droit international », l'existence de la réserve ne devrait pas
faire obstacle à la connaissance de l’affaire par la Cour dans la mesure où
celle-ci, indépendamment de « interprétation d’un traité », peut se borner
à appliquer les principes du droit international général et coutumier.

10. Il y a selon moi deux questions bien différentes. L’une a trait au droit
applicable ; c’est la question de savoir si, après s'être déclarée compétente
pour connaître d’une affaire, la Cour peut appliquer les règles du droit
international général et coutumier indépendamment de toute règle
conventionnelle applicable. L’autre a trait à la compétence de la Cour ;
c’est la question de savoir si la déclaration d’acceptation d’un Etat exclut
les « différends résultant [de] traité[s] multilatér[aux] » (réserve des Etats-
Unis) de la «juridiction de la Cour {laquelle ne peut, par nature, être
acceptée que volontairement] sur tous les différends d’ordre juridique
ayant pour objet : a) l'interprétation d’un traité ; b) tout point de droit
international... » (Statut, art. 36, par. 2). La déclaration américaine d’ac-
ceptation de la juridiction de la Cour exclut les différends résultant de
traités multilatéraux sauf exceptions qui ne modifient pas mon raison-
nement et qui, en tout état de cause, ne se sont pas matérialisées en
l'espèce.

11. L'emploi constant du mot « réserve » appliqué aux clauses dont les
Etats assortissent les déclarations qu’ils font en vertu de l’article 36,
paragraphe 2, du Statut, et plus particulièrement l'usage de l’expression
« réserve Vandenberg » pour désigner l'exception figurant dans la décla-
ration des Etats-Unis relative aux différends résultant d’un traité multi-
latéral, a certainement contribué au malentendu sur la portée réelle de ces

207
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 218

déclarations, et en particulier celle des Etats-Unis. Comme l’idée qu’un
Etat souverain puisse accepter d’être jugé est toute empreinte d’idéalisme,
c’est toujours en songeant à l'hypothèse idéale — celle où l'acceptation
serait totale et sans réserve — qu’on a parlé « d'acceptation de la clause
facultative ». Néanmoins, la structure même du paragraphe 2 de l’article 36
du Statut montre bien que, lorsqu'un Etat rédige une déclaration, il s’ins-
pire de la liste suggérée dans cette disposition (j'en ferai la genèse aux
paragraphes 27 à 40) et n’a qu’à délimiter l’objet des différends d’ordre
juridique pour lesquels il est disposé, sous condition de réciprocité, à ac-
cepter la juridiction de la Cour indépendamment de dispositions conven-
tionnelles ou d’accords particuliers. Puisqu’un Etat n’est pas tenu de
faire une telle déclaration, il n’est à plus forte raison pas tenu de répondre à
l'hypothèse idéale.

12. En conséquence, on ne peut s’autoriser du fait que les clauses
dérogatoires peuvent souvent constituer un bon moyen de délimitation,
pour présumer que l'Etat qui recourt à ces clauses revient sur certains
points de son acceptation générale faite à priori de la juridiction de la
Cour ; au contraire, l'instrument d’acceptation demeure un indice positif
de l’acceptation sans réserve par cet Etat de la juridiction dans un domaine
que ces exceptions ont simplement aidé à définir. En dehors de ce domaine,
il n’y a tout simplement pas d’acceptation, pas même une acceptation
soumise à « réserve », et raisonner comme s’il y avait acceptation, c’est
céder à une sorte d’illusion d’optique.

13. En l'espèce, il semble que le fait d’avoir envisagé une certaine
exception comme une « réserve » a aidé la Cour à se figurer que si l’on ne
tenait pas compte des traités multilatéraux comme source de droit positif
cette « réserve » perdrait sa force, de sorte que l’exception pourrait être
tournée. J’ai déjà expliqué pourquoi j'estime erronée cette façon de voir. La
référence aux traités multilatéraux n’est qu’un moyen de délimiter la
compétence afin d’exclure certains différends : rien ne permet de supposer
qu’un différend « résultant » d’un traité multilatéral peut néanmoins être
porté devant la Cour parce qu’il peut aussi s’analyser sous l’angle du droit
international général (ce qui est toujours le cas). Ayant décidé que le
présent différend « résultait » effectivement d’un ou de plusieurs traités de
ce genre, la Cour aurait dû conclure que la limite de l’acceptation de la
juridiction ne pouvait être étendue jusqu’à englober le différend en vertu
de l’article 36, paragraphe 2, du Statut que dans les circonstances visées
dans l’exception elle-même, à savoir dans le cas où toutes les parties
concernées sont présentes ou dans celui où les Etats-Unis ont expressé-
ment accepté la compétence de la Cour.

14. Ainsi donc, si la « réserve Vandenberg » est applicable en l'espèce, et
que l’acceptation par les Etats-Unis de la juridiction obligatoire de la Cour
ne s'étend par conséquent pas aux différends résultant de la Charte des
Nations Unies et de la charte de l'Organisation des Etats américains, et si
l'arrêt déclare pourtant que la Cour peut connaître de la présente affaire au
titre de l’article 36, paragraphe 2, du Statut comme il est dit ci-des-
SOUS :

208
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 219

« La Cour conclut qu’il lui appartient d’exercer la compétence que
lui confère la déclaration d’acceptation faite par les Etats-Unis en
vertu de Particle 36, paragraphe 2, du Statut, afin de se prononcer sur
les demandes du Nicaragua fondées sur le droit international coutu-
mier, et cela bien que les différends « résultant » des chartes des
Nations Unies et de l'Organisation des Etats américains échappent à
sa juridiction » (par. 182),

la Cour aurait dû démontrer, non qu’elle pouvait appliquer séparément le
droit international général et coutumier mais que le différend qui lui avait
été soumis par la requête du demandeur ne résultait pas desdits traités
multilatéraux. Or, la Cour dans son arrêt ne le fait pas. Je répète que je suis
convaincu que, puisque la Cour avait déclaré que la réserve Vandenberg
était applicable, ce qui est juste à mes yeux, la Cour ne devait pas et ne
pouvait d’ailleurs pas connaître, au titre de l’article 36, paragraphe 2, du
Statut, de l'ensemble du différend portant sur les « activités militaires et
paramilitaires au Nicaragua et contre celui-ci » qui étaient reprochées aux
Etats-Unis.

IT. NON-JUSTICIABILITE DE LA PRESENTE AFFAIRE. — LA REQUÊTE DU
NICARAGUA EN TANT QUE FONDEE SUR L’ARTICLE 36, PARAGRAPHE 2,
DU STATUT DEVAIT ETRE DECLAREE IRRECEVABLE

A. Introduction

15. Pour établir la compétence d’un tribunal, il faut déterminer si le
différend qui est soumis à son jugement relève bien de la juridiction qui a
été spécifiquement conférée à ce tribunal par un instrument de base, de
telle sorte que la question de la compétence doit être tranchée en priorité et
d’après les termes dudit instrument. En revanche, la question de la rece-
vabilité d'une demande appelle l'application de règles fondamentales
d'administration de la justice, qui permettent d’établir s’il convient ou non
que la fonction judiciaire soit exercée relativement aux points en litige.
Dans la mesure où la réponse à cette question suppose la qualification
exacte de ces questions, la recevabilité n’a pas nécessairement un caractère
préliminaire : elle ne peut pas alors être tranchée avant l’examen au fond.
Mais elle est toujours prioritaire d’un point de vue plus strict puisque
aucune conclusion ne peut être formulée sur le fond tant qu’elle n’a pas été
résolue. On lit à ce propos dans l'arrêt :

« notamment lorsque ce caractère [préliminaire des objections] n’est
pas exclusif puisqu'elles comportent à la fois des aspects préliminaires
et des aspects de fond, elles devront être réglées au stade du fond »
(par. 41).

16. Dans son arrét de 1984, la Cour a rejeté certains motifs que les
Etats-Unis invoquaient pour conclure à l’irrecevabilité de la requête (C.1.J.

209
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 220

Recueil 1984, p. 429-441). Mais il me semble que l’arrêt de 1984 n’a pas
réglé une question qui demeure essentielle, celle de la justiciabilité du
présent différend. Au sujet de la justiciabilité, la Cour a fait observer dans
le présent arrêt que les Etats-Unis n’avaient pas soutenu qu’il ne s'agissait
pas d’un « différend d’ordre juridique » et elle a déclaré :

« la Cour peut ... se borner ici à conclure que, dans les circonstances de
la présente espèce, les problèmes de légitime défense qui ont été
soulevés font partie de ceux qui relèvent de sa compétence et qu’elle
est en mesure de régler » (par. 35).

17. J'estime que la requête du Nicaragua aurait dû être déclarée non
justiciable puisque 4 mon avis le différend n’est pas de ceux qui rentrent
dans la catégorie des différends « d’ordre juridique » au sens que doit avoir
l’article 36, paragraphe 2, du Statut. On peut soutenir (et c’est ce que le
présent arrêt tente délibérément de faire, voir le paragraphe 32) qu’en se
pronongant sur sa compétence la Cour a réglé la question de l’appréciation
de la compétence que pourrait lui conférer cette disposition du Statut. Or la
question de savoir si le différend doit être considéré comme justiciable en
tant que « différend d’ordre juridique » au sens du Statut relève du fond de
laffaire. En conséquence elle méritait et exigeait d’être réexaminée au
stade actuel (voir ci-après la section B).

18. En outre, même si mon point de vue était mal fondé, il me semble
qu’il aurait été prudent, compte tenu du fond de la présente affaire, que la
Cour estime judiciairement inopportun de continuer à connaître d’une
affaire si fortement marquée par des problèmes délicats qui sous-tendent
les relations politiques de nombreux Etats : cet état de fait explique sans
doute en grande partie la vigueur avec laquelle le défendeur a d’abord
constesté puis semblé défier la compétence de la Cour (voir ci-après la
section C).

19. Telles sont les positions que j’ai prises tout au long de examen de la
présente affaire par la Cour, et je regrette qu’il n’en ait pas été tenu compte
dans l'arrêt.

B. Portée limitée des mots « différends d'ordre juridique »
dans le paragraphe 2 de Particle 36 du Statut

1. La justiciabilité et la notion de différends d'ordre juridique. — Histo-
rique

20. A propos de la notion de « différends d’ordre juridique » et de la
mission de la Cour internationale de Justice, on peut rappeler les deux
dispositions suivantes :

Charte des Nations Unies, article 36, paragraphe 3

« En faisant les recommandations prévues au présent article, le
Conseil de sécurité doit aussi tenir compte du fait que, d’une manière
générale, les différends d'ordre juridique devraient être soumis par les

210
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 221

parties à la Cour internationale de Justice conformément aux dispo-
sitions du Statut de la Cour. »

Statut de la Cour internationale de Justice, article 36,
paragraphe 2
« Les Etats parties au présent Statut pourront, à n'importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et sans
convention spéciale, à l’égard de tout autre Etat acceptant la même
obligation, la juridiction de la Cour sur tous les différends d’ordre
Juridique ayant pour objet :
a) l'interprétation d’un traité ;
b} tout point de droit international ;
c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;
d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international. »

Si l’on fait l'historique du règlement des différends internationaux par voie
arbitrale ou judiciaire, on voit bien que les « différends d’ordre juridique »
soumis à un tel règlement étaient limités par leur objet et, d’une façon plus
générale, que leur soumission à une telle forme de règlement dépendait
toujours en fin de compte de l’assentiment des Etats en litige.

i) Le concept de « différends d'ordre juridique soumis à l’arbitrage obli-
gatoire » avant la création de la Cour permanente de Justice interna-
tionale

a) Les conventions de 1899 et de 1907 pour le règlement pacifique des
conflits internationaux

21. Conformément aux précédents constitués par les clauses d’arbitrage
inscrites dans quelques traités bilatéraux vers la fin du XIXe siècle et par
quelques traités d’arbitrage, généralement conclus entre pays de Phémi-
sphère occidental, la convention de 1899 pour le règlement pacifique des
conflits internationaux contient la disposition suivante :

_ «Dans les questions d’ordre juridique, et en premier lieu dans les
questions d’interprétation ou d’application des conventions interna-
tionales, l’arbitrage est reconnu par les Puissances signataires comme
le moyen le plus efficace et en méme tant le plus équitable de régler les
litiges qui n’ont pas été résolus par les voies diplomatiques. » (Art. 16.)
(Conférence internationale de la paix de La Haye, 1899, p. 227.)

La soumission à l'arbitrage était loin d’être obligatoire.

22. La convention de 1899 fut modifiée sur ce point à la deuxième
conférence de la paix, en 1907, par la simple adjonction d’un paragraphe
ainsi rédigé :

« En conséquence, il serait désirable que, dans les litiges sur les
questions susmentionnées, les Puissances contractantes eussent, le cas

211
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 222

échéant, recours à l’arbitrage, en tant que les circonstances le per-
mettraient. » (Art. 38.) (Deuxième conférence internationale de la paix
de La Haye, Actes et documents, vol. I, p. 610.)

La seconde conférence de la paix, tenue en 1907, ne réussit donc pas a
instaurer l’arbitrage obligatoire. Un projet visant à Pinstaurer fut mis aux
voix par la premiére commission de la conférence, mais il ne fut finalement
pas jugé acceptable. Le texte rejeté, qui aurait été ajouté à l’article 16 de la
convention de 1899, tendait à établir que :

« Les différends d’ordre juridique et, en premier lieu, ceux relatifs à
l'interprétation des traités existant entre deux ou plusieurs des Etats
contractants, qui viendraient désormais à se produire entre eux, et qui
n'auraient pu être réglés par la voie diplomatique, seront soumis à
l'arbitrage, à la condition toutefois qu’ils ne mettent en cause ni les
intérêts vitaux, ni l'indépendance ou l’honneur de l’un ou l’autre
desdits Etats, et qu'ils ne touchent pas aux intérêts d’autres Etats ne
participant pas au litige. » (Art. 16 a.) (Zbid, p. 537.)

23. Toutefois, le projet énonçait que « certains des différends [visés a
l'article 16] sont de nature à être soumis à l’arbitrage sans les réserves
mentionnées dans l’article 16 a » (art. 16 c) (ibid.), et énumérait comme tels
les différends suivants :

« J. Contestations concernant l'interprétation et l’application des
stipulations conventionnelles relatives aux matiéres suivantes :

. Assistance gratuite réciproque des malades indigents.
. Protection ouvriére internationale des travailleurs.

. Moyens de prévenir les collisions en mer.

. Poids et mesures.

. Jaugeage des navires.

. Salaires et successions des marins décédés.

. Protection des ceuvres littéraires et artistiques.

SAO LES D —

II. Réclamations pécuniaires du chef de dommages, lorsque le
principe de l’indemnité est reconnu par les parties. » (Art. 16 d.)
(Ibid)

I] fut aussi proposé d’élaborer un protocole énumérant «les autres
matières [reconnues par la suite comme] pouvant faire l’objet de stipula-
tions d’arbitrage sans réserve [sous condition de réciprocité} » (art. 16 €)
(ibid). Le délégué britannique proposa alors un protocole auquel était
annexée la liste des matières suivantes :

« 1. Réclamations pécuniaires du chef de dommages lorsque le prin-
cipe de l’indemnité est reconnu par les parties.
2. Assistance gratuite réciproque des malades indigents.
3. Protection ouvrière internationale.

212
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 223

4. Moyens de prévenir les collisions en mer.

5. Poids et mesures.

6. Jaugeage des navires.

7. Salaires et succession des marins décédés.

8. Protection des œuvres littéraires et artistiques.

9. Régime des sociétés commerciales et industrielles.

0. Contestations pécuniaires à cause d’actes de guerre, de guerre
civile, de l’arrestation des étrangers ou de la saisie de leurs
biens.

11. Règlements sanitaires.

12. Assimilation des étrangers aux nationaux quant aux taxes et

impôts.

13. Tarifs de douane.

14. Règlements concernant les épizooties, le phylloxéra et autres
fléaux similaires.

15. Systèmes monétaires.

16. Droits des étrangers d’acquérir et de posséder des biens.

17. Procédure civile et commerciale.

18. Contestations pécuniaires lorsqu'il s’agit de l’interprétation ou
de l’application des conventions de toute espèce entre les parties
en litige.

19. Conventions de rapatriement.

20. Conventions postales, télégraphiques et téléphoniques.

21. Taxes exigées des navires, droits de quai, de phare, de pilotage,
charges et taxes de sauvetage imposées en cas d’avaries ou de
naufrage.

22. Droit international privé. » (Art. 16 e.) (Deuxième conférence

internationale de la paix de La Haye, Actes et documents, vol. I,

p. 542.)

On constate que, bien que le but poursuivi eût été de soumettre les diffé-
rends en question a l’arbitrage obligatoire, le projet contient, d’une part
une réserve selon laquelle il faut que ces différends

«ne mettent en cause ni les intérêts vitaux, ni l'indépendance ou
l'honneur de l’un ou l’autre des dits Etats, et qu’ils ne touchent pas aux
intérêts d’autres Etats ne participant pas au litige »

et d’autre part une énumération limitative des matières extrêmement
techniques et principalement non politiques pouvant faire l’objet des dif-
férends que les parties seraient convenues sans réserve de soumettre à
l'arbitrage.

24. Le projet lui-même ne fut pas mis aux voix en séance plénière et il est
inutile d’insister sur le fait que la conférence de 1907 n’a pas été couronnée
de succès, loin de là, du moins en ce qui concerne l’arbitrage obligatoire. Il
importe toutefois de relever que, même dans ce projet, il n’était proposé de
soumettre à l'arbitrage obligatoire qu'un nombre restreint de « différends
d'ordre juridique, et en premier lieu, ceux relatifs à l’interprétation des

213
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 224

traités » — selon un choix limité à des matières principalement techniques.
Il apparaît donc que même les rédacteurs les plus idéalistes étaient enclins
à considérer que la notion de différend justiciable devait être limitée au
point de ne viser que quelques questions très techniques ou de procédure.

b) Les différends justiciables dans les traités d'arbitrage du début de ce
siècle
25. Quatre ans après l'adoption de la convention de 1899 mais avant la
deuxième conférence internationale de la paix de 1907, le traité bilatéral de
1903 entre la France et la Grande-Bretagne souleva l'intérêt mondial, étant
le premier pas des pays européens vers la soumission obligatoire des
différends internationaux au règlement par arbitrage. I] fut suivi par huit
traités analogues conclus avant 1907, auxquels la plupart du temps soit la
France soit l’Angleterre était partie. Le nombre des traités bilatéraux de ce
genre conclus entre 1907 et les années vingt s'élève à vingt-neuf. A la
différence du traité multilatéral de 1899, ce modèle de traité bilatéral fixa
une règle obligatoire pour les deux parties contractantes touchant la sou-
mission obligatoire de certains types de différends à la Cour permanente
d'arbitrage. Dans le traité de 1903, il est stipulé que « les différends d’ordre
juridique ou relatifs à l'interprétation des traités existant entre les deux
Parties contractantes » seront soumis à la Cour permanente d’arbitrage
{article premier). Cette soumission obligatoire est limitée par une condi-
tion figurant dans chaque traité, à savoir que

« [les différends] ne mettent en cause, ni les intérêts vitaux ni l’indé-
pendance ou l’honneur des deux Etats contractants, et qu’ils ne tou-
chent pas aux intérêts de tierces puissances » (article premier) (Nou-
veau recueil général des traités, t. XXXII, p. 480).

Cette clause célèbre, qui énonce les quatre réserves à l'arbitrage obligatoire
(intérêts vitaux, indépendance et honneur des Etats contractants, intérêts
des tierces puissances) et qui a été incorporée par la suite dans le projet
présenté à la conférence de La Haye de 1907, comme je l’ai indiqué, a vu le
jour avec le traité de 1903. II faut relever aussi que les parties devaient
commencer, dans chaque cas particulier, par signer un compromis spé-
cial

« déterminant nettement l’objet du litige, l'étendue des pouvoirs des

arbitres et les délais à observer, en ce qui concerne la constitution du
tribunal arbitral et la procédure » (art. If).

26. En 1911, le Gouvernement des Etats-Unis d’ Amérique conclut res-
pectivement avec la Grande-Bretagne et la France des traités généraux
d'arbitrage qui disposaient que :

« Tous différends s’élevant désormais entre les Hautes Parties
contractantes ... se rattachant à des questions internationales intéres-
sant les Hautes Parties contractantes et provenant d’une réclamation de

214
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 225

droit formée par l’une contre l’autre en vertu d’un traité ou d’une autre
cause, et qui sont de nature à comporter un règlement judiciaire du
fait qu’ils peuvent être résolus par application des principes du droit
ou de l'équité, seront soumis à la Cour permanente d’arbitrage … ou à
tel autre tribunal arbitral qui pourra être institué dans chaque cas par
un compromis spécial. » (Article premier.) (Revue générale de droit
international public, t. XVIII, 1911, p. 655.)

Dans un traité comme dans l’autre il est prévu que, lorsque les parties sont
en désaccord sur la question de savoir si un différend est ou non susceptible
d’arbitrage aux termes du traité, la question sera soumise à une haute
commission mixte d’enquéte et que, si tous les membres de la commission
ou tous sauf un sont d’accord pour déclarer que le différend entre dans la
catégorie de ceux que vise l’article premier, il sera soumis à l'arbitrage
(art. ID). Ces traités auraient représenté un progrès considérable du point
de vue du règlement obligatoire des différends mais ils n’obtinrent pas
l'approbation du Sénat des Etats-Unis, notamment en raison de la notion
extrêmement nouvelle de la détermination de la compétence du tribunal
par un organisme tiers. Ainsi, une tentative de plus d’instituer l’arbitrage
obligatoire avait échoué.

il) Les différends justiciables et non justiciables selon le Pacte de la Société
des Nations et selon le Statut de la Cour permanente de Justice inter-
nationale

a) Le Pacte de la Société des Nations

27. A partir de 1918, on commença à élaborer des plans pour créer cette
institution d’aprés-guerre. Le règlement pacifique des différends interna-
tionaux était l’une des principales questions, et l’on avait toujours consi-
déré que si certains différends étaient susceptibles d’une solution arbitrale,
d’autres pourraient être réglés de façon plus satisfaisante par cette insti-
tution mondiale ou par la voie d’une conciliation confiée à un organe que
créerait cette institution. L’un des premiers projets, proposé par lord
Phillimore en 1918. distinguait en particulier quatre types de différends
susceptibles d’une solution arbitrale, à savoir les différends relatifs « à
l'interprétation d’un traité », « à tout point de droit international », « à la
réalité de tout fait qui, s’il était établi, constituerait la rupture d’un enga-
gement international », ou « à l’étendue ou à la nature de la réparation due
pour une telle rupture ». Il contenait aussi la disposition suivante : « l’ar-
bitrage est reconnu par les Etats alliés comme le moyen le plus efficace et
en même temps le plus équitable de régler le différend » (David Hunter
Miller, The Drafting of the Covenant, vol. Il, p. 4). Le général Smuts, qui
était le délégué britannique à la conférence de la paix de Paris, a également
mentionné ces quatre types de différends 4 propos des « deux classes de
litiges, les justiciables et les autres » (ibid, p. 56). Dans tous les autres
projets relatifs à la création de la future organisation mondiale, il était fait
mention de ces quatre types de différends.

215
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 226

28. La commission de la Société des Nations constituée par la confé-
rence des préliminaires de paix pour étudier la constitution de la Société
des Nations commença ses travaux le 3 février 1919. Le projet de pacte, qui
comprenait quelques dispositions sur le règlement des différends (art. 10-
13) fut élaboré. Il reposait sur l’idée que les hautes parties contractantes
« ne recourraient en aucun cas à Ja force armée avant d’avoir soumis les
questions et les faits du litige à l'arbitrage ou à une enquête du Comité
exécutif » (art. 10) (La paix de Versailles, vol. IT, p. 117) et contenait la
disposition suivante :

« Article 11. Les Hautes Parties contractantes conviennent que
lorsqu'il s’élévera entre elles un différend ou une difficulté susceptible
d’être soumis à l’arbitrage et ne pouvant être réglé par la diplomatie,
elles soumettront la question pleine et entière à l'arbitrage... » (Ibid,
p. 117.)

En outre, l’idée de créer une Cour permanente de Justice internationale a
été émise dans ce projet de pacte (art. 12).

29. Lors de la deuxième lecture du texte, le 24 mars 1919, lord Robert
Cecil, soucieux d’« établir une distinction entre les différends justiciables
et non justiciables » (David Hunter Miller, The Drafting of the Covenant,
vol. II, p. 348), proposa la variante ci-après, qui avait d’ailleurs déjà été
proposée par lord Phillimore plus d’un an auparavant :

« Si un différend s’élève entre les Etats Membres de la Société,
relatif à l’interprétation d’un traité, à une question de droit interna-
tional, à l'existence de tout fait qui constituerait une infraction aux
obligations internationales, ou à l’étendue et à [a nature de la répa-
ration à faire pour une telle infraction, si un tel différend ne peut pas
être réglé de façon satisfaisante par la diplomatie, les Etats Membres
de la Société reconnaissent que l’arbitrage est le moyen le plus efficace
et, en même temps, le plus équitable, de régler ce différend ; et ils sont
d’accord pour soumettre à l’arbitrage tout le différend qu'ils recon-
naissent être de cette nature.» (La paix de Versailles, vol. I,
p. 366.)

Le 10 avril, lors de l’examen du projet de pacte modifié par le comité de
rédaction, lord Robert Cecil déclara encore que :

« i] était difficile de poser une règle stricte. Par exemple on ne pouvait
pas dire que la question de l’interprétation d’un traité devrait être
soumise à l'arbitrage dans tous les cas. I] pourrait arriver qu’une telle
interprétation mette en cause l'honneur ou les intérêts vitaux d’un
pays. Dans un tel cas, la question devrait plutôt être soumise à
l'examen du Conseil de la Société. Il serait dangereux pour l'avenir du
principe de l'arbitrage de l’imposer de façon trop stricte dans un grand
nombre de cas. » (David Hunter Miller, The Drafting of the Covenant,
vol. II, p. 378.)

216
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 227

La version finale du projet de pacte fut adoptée à la dernière séance de la
commission, le 11 avril 1919.

30. Sur le règlement arbitral ou judiciaire des différends, le Pacte de la
Société des Nations contenait les dispositions suivantes ! :

« Article 12

1. Tous les Membres de la Société conviennent que, s’il s'élève entre
eux un différend susceptible d'entraîner une rupture, ils le sou-
mettront soit à la procédure de l'arbitrage *, soit à l’examen du
Conseil...

Article 13

1. Les Membres de la Société conviennent que s’il s’éléve entre eux
un différend susceptible, à leur avis, d’une solution arbitrale *, et si ce
différend ne peut se régler de façon satisfaisante par la voie diplo-
matique, la question sera soumise intégralement à l'arbitrage *.

2. Parmi ceux qui sont généralement susceptibles de solution arbi-
trale *, on déclare tels les différends relatifs à l’interprétation d’un
traité, à tout point de droit international, à la réalité de tout fait qui,
s’il était établi, constituerait la rupture d’un engagement internatio-
nal, ou à l'étendue ou à la nature de la réparation due pour une telle
rupture. »

Le 28 avril, à la conférence de la Paix, le président Wilson des Etats-Unis
d'Amérique donna l'explication suivante :

« Le second paragraphe de l’article XIII est nouveau et a pour objet
de donner des exemples de différends qui sont généralement reconnus
comme susceptibles d’une solution arbitrale, des exemples de ce qu’on
a récemment appelé des questions « justiciables. » (La paix des peuples,
vol. 2, p. 390.)

C’est ainsi que la Société des Nations en vint à déclarer que les quatre types
de différends que lord Phillimore avait proposés à l’origine étaient géné-
ralement reconnus comme susceptibles d’une solution arbitrale.

b) Le Statut de la Cour permanente de Justice internationale

31. Réuni à La Haye, le comité consultatif de juristes constitué en
application de la première phrase (que je n’ai pas citée) de l’article 14
élabora un avant-projet relatif à la création d’une Cour permanente de
Justice internationale. Reprenant la classification en quatre types de dif-
férends, ce projet contenait les dispositions ci-après sur la compétence de la
Cour :

' A la suite de la création en 1924 de la Cour permanente de Justice internationale,
qui avait été annoncée et indiquée dans l’article 14, le règlement judiciaire a été men-
tionné après chacun des astérisques de ce texte.

217
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 228

« Article 34

Entre Etats Membres de la Société des Nations la Cour statue sans
convention spéciale sur les différends d'ordre juridique, qui ont pour
objet :

a) l'interprétation d’un traité ;

b) tout point de droit international ;

c) la réalité de tout fait, qui, s’il était établi, constituerait la violation
d’un engagement international ;

d) la nature ou l’étendue de la réparation due pour la rupture d’un
engagement international ;

e} l'interprétation d’une sentence rendue par la Cour.

La Cour connaît également de tous différends, de quelque nature
qu’ils soient, qui lui sont soumis par la convention, soit générale, soit
spéciale, des parties.

En cas de contestation sur le point de savoir si un différend rentre
dans les catégories ci-dessus visées, la Cour décide. » (C.P.J.I., Comité
consultatif de juristes, Procès-verbaux des séances du comité, p. 679.)
(Les italiques sont de moi.)

32. Le point de vue du comité consultatif de juristes se heurta à des
objections formulées par plusieurs délégués au Conseil de la Société des
Nations, lequel examina Pavant-projet au cours de ses sessions de février à
octobre 1920. Ces délégués firent valoir que, même si les Etats admettaient
le caractère obligatoire de la juridiction dans les cas énoncés dans l’article
proposé, ils n’iraient peut-être pas jusqu’à admettre que tout point de droit
international sans exception pit être soumis à la Cour. Dans le rapport
présenté par le délégué de la France, M. Léon Bourgeois, le 27 octobre 1920
à la dixième session du Conseil tenue à Bruxelles, on lit le passage sui-
vant :

« Nous ne croyons pas nécessaire de discuter ici les avantages qui
résulteraient, pour la bonne administration de la justice internatio-
nale et pour le développement de l’autorité de la Cour, du système de
la compétence obligatoire proposé par le comité des juristes. Mais,
puisqu'il s’agit, en réalité, d’une modification à apporter aux ar-
ticles 12 et 13 du Pacte, le Conseil estimera sans doute qu’il ne lui
appartient pas, à l’heure où va se réunir pour la première fois l’As-
semblée générale de la Société des Nations, de prendre l'initiative de
propositions de modifications du Pacte dont l’application et la garde
lui ont été confiées.

Ce qui paraît nécessaire, à Pheure actuelle, pour l’autorité de la
Société des Nations, c’est que, dés ses débuts, des divisions ne se
produisent pas sur les règles essentielles posées dans le Pacte. »

218
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 229

{Société des Nations, C.P.J.I, Documents au sujet de mesures prises par
le Conseil de la Société des Nations aux termes de l’article 14 du Pacte,
p. 47.)

Léon Bourgeois proposa que le Conseil remplace les articles 33 et 34 de
lavant-projet élaboré à La Haye par un nouveau texte, qui fut finalement
adopté par le Conseil, sous la forme suivante :

«Article 33

La compétence de la Cour est réglée par les articles 12, 13 et 14 du
Pacte.

Article 34

Sans préjudice de la faculté conférée par l’article 12 du Pacte aux
parties en litige de le soumettre, soit à la procédure judiciaire ou
arbitrale, soit à l'examen du Conseil, la Cour connaîtra sans conven-
tion spéciale des litiges dont le règlement est confié à elle, ou à la
juridiction instituée par la Société des Nations, aux termes des traités
en vigueur. » ({bid, p. 47.)

33. Pendant que l’Assemblée se réunissait, du 24 novembre au 7 dé-
cembre 1920, une sous-commission de la Troisième Commission procéda
à une étude approfondie de l’avant-projet de création dela Cour et proposa
ce qui suit :

« Quelque divergence d’opinions qu’il puisse y avoir sur linterpré-
tation du Pacte en ce qui concerne l'acceptation d’une juridiction
obligatoire en dedans du cadre de ses dispositions, ainsi que sur
l'opportunité politique d’accepter une juridiction inconditionnel-
lement obligatoire dans les rapports internationaux, la Sous-Com-
mission s’est arrêtée devant la considération que l’unanimité des
Membres de la Société des Nations est nécessaire pour l’établisse-
ment de la Cour, et que cette unanimité ne semble pouvoir être obte-
nue que sur la base des principes établis par le projet du Conseil. »
(bid, p. 210-211.)

La sous-commission rédigea alors un nouveau texte visant à énoncer aussi
clairement que possible les idées suivantes :

« 1. La compétence de la Cour est en principe fondée sur un accord
entre les parties. Cet accord peut résulter d’une convention spéciale
soumettant un cas déterminé à la Cour, ou bien d’un traité ou d’une
convention générale envisageant un ensemble d’affaires d’une cer-
taine nature.

2. En ce qui concerne le droit d’assignation unilatérale visé par les
mots «sans convention spéciale » du projet du Conseil, la Sous-
Commission n’a pas, en supprimant ces mots, changé le sens dudit
projet. Conformément à la proposition du Conseil, le texte préparé

219
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 230

par la Sous-Commission n’admet ce droit que quand il se base sur une
convention des parties. La question doit, d’après l’avis de la Sous-
Commission, être résolue de la manière suivante : si une convention
établit sans aucune réserve la juridiction obligatoire pour certains cas
ou pour certaines matières (comme le font certains traités généraux
d'arbitrage ainsi que certaines clauses des traités de paix visant les
droits des minorités, le travail, etc.) chacune des parties a, en vertu
d’un tel traité, le droit sans une convention spéciale (un compromis)
de recourir à la juridiction convenue. Par contre si la convention
générale est soumise à certaines réserves (« intérêts vitaux », « indé-
pendance », « honneur », etc.) dont l’appréciation, d’après les traités,
appartient aux parties elles-mêmes, les parties ne peuvent pas recourir
à la juridiction internationale sans un accord préalable (compro-
mis)... » (Société des Nations, C.P.J.I, Documents au sujet de mesures
prises par le Conseil de la Société des Nations aux termes de l’article 14
du Pacte, p. 211.)

Le projet provisoire rédigé par le Conseil fut modifié comme suit par la
Sous-Commission :

« Article 36 (Bruxelles, art. 33)

La compétence de la Cour s’étend à toutes affaires que les parties lui
soumettront, ainsi qu’à tous les cas spécialement prévus dans les
traités et conventions en vigueur.

Article 37 (Bruxelles, art. 34)

Lorsqu'un traité ou convention en vigueur vise le renvoi à une juri-
diction à établir par la Société des Nations, la Cour constituera cette
juridiction. » (/bid., p. 218.)

34. Cependant, au cours des délibérations de la Troisième Commission
de la première Assemblée, le délégué du Brésil, M. Fernandes, présenta le
texte qui avait été adopté par le comité consultatif de juristes mais aban-
donné par le Conseil (cité ci-dessus au paragraphe 31), et auquel était
annexée une disposition transitoire ainsi rédigée :

« Article

En ratifiant la décision de l’Assemblée concernant l'adoption de ce
statut, les Membres de la Société des Nations sont libres d’adhérer à
l’un ou l’autre des deux textes de l’article 33. Ils peuvent adhérer
purement ou sous condition à celui qui comporte une juridiction
obligatoire, la condition pouvant consister dans la réciprocité de la
part d’un certain nombre de Membres ou de certains Membres, ou,
encore, d’un nombre de Membres où soient compris tels et tels d’entre
eux. » (Lbid., p. 168.)

Cette proposition fut adoptée avec quelques modifications. La Troisième

220
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 231

Commission, dans son rapport, indiqua à propos de l’article 36 qu’une
nouvelle disposition avait été ajoutée dont le sens était le suivant :

« elle donne la faculté de choisir la juridiction obligatoire ou bien pour
toutes les questions énumérées à l’article, ou bien seulement pour
certaines de ces questions. Elle établit en outre ia possibilité de dési-
gner les Etats (ou Membres de la Société des Nations) vis-à-vis des-
quels chaque gouvernement est disposé à assumer une juridiction plus
étendue. » (/bid, p. 222.)

35. Le texte, modifié par la Troisième Commission à sa dernière session
tenue le 10 décembre 1920, fut finalement adopté avec encore d’autres
légères modifications et devint l’article 36 du Statut de la Cour permanente
de Justice internationale. Dès lors, le Statut dispose notamment :

« Article 36

… Les Membres de la Société … pourront ... déclarer reconnaître dès
à présent comme obligatoire, de plein droit et sans convention spé-
ciale ... la juridiction de la Cour sur toutes ou quelques-unes des caté-
gories de différends d’ordre juridique ayant pour objet :
a) l’interprétation d’un traité ;
b) tout point de droit international ;
c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;
d) la nature ou l’étendue de la réparation due pour la rupture d’un
engagement international. » (Les italiques sont de moi.)

Dans le Pacte de la Société des Nations, c’est en termes généraux qu'il est
dit que les « différends » énumérés sont de ceux qui « sont généralement
susceptibles de solution arbitrale » ; en revanche, dans le Statut de la Cour
permanente de Justice internationale il est prévu une acceptation faculta-
tive de la juridiction de la Cour pour les « différends d’ordre juridique
ayant pour objet » les quatre catégories spécifiées dans le Pacte.

iii) La notion de différends justiciables après la création de la Cour per-
manente de Justice internationale

36. Après la première guerre mondiale, et plus particulièrement à par-
tir de 1925, un grand nombre de traités bilatéraux furent conclus pour
unifier la procédure de conciliation en soumettant divers types de diffé-
rends internationaux à l’arbitrage ou à la juridiction de la Cour perma-
nente de Justice internationale nouvellement créée. En octobre 1925, à
Locarno (Suisse), où fut paraphé un traité de garantie mutuelle visant au
maintien du statu quo territorial résultant de la correction des frontières
occidentales de I Allemagne, cet Etat conclut, respectivement avec la Bel-
gique, la France, la Pologne et la Tchécoslovaquie, des conventions d’ar-
bitrage qui comportaient la disposition suivante :

« Toutes contestations, entre l’AHemagne et [l’autre partie] de quel-
que nature qu’elles soient, au sujet desquelles les parties se conteste-

221
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 232

raient réciproquement un droit ... seront soumises pour jugement soit
à un tribunal arbitral, soit à la Cour permanente de Justice interna-
tionale... » (Article premier.) (Société des Nations, Recueil des traités,
vol. 54, p. 304.)

Il était entendu que ces contestations comprenaient « notamment celles
que mentionne l’article 13 du Pacte de la Société des Nations » (article
premier) et qu’elles devaient être soumises — mais uniquement par voie de
compromis — soit à la Cour permanente de Justice internationale, soit à un
tribunal arbitral (art. 16).

37. Issu des travaux du comité d’arbitrage et de sécurité, qui fut cons-
titué par la commission préparatoire de la conférence du désarmement en
novembre 1927, l’Acte général pour le règlement pacifique des différends
internationaux fut approuvé à la neuvième Assemblée de la Société des
Nations en 1928 ; il contenait une synthèse des résultats d’un certain
nombre de traités bilatéraux d’arbitrage ou de conciliation. Quant au
recours au règlement judiciaire, on décida que « tous différends au sujet
desquels les parties se contesteraient réciproquement un droit » seraient
soumis pour jugement à la Cour permanente de Justice internationale.
Toutefois, il était entendu que ces différends comprenaient « notamment
ceux que mentionne l’article 36 du Statut de la Cour permanente de Justice
internationale » (art. 17) (Société des Nations, Recueil des traités, vol. 93,
p. 350).

38. Dans les traités d'arbitrage conclus par les Etats-Unis de 1928 a
1930 avec quelque vingt-cinq pays il est prévu de soumettre à la Cour
permanente d'arbitrage ou à un autre tribunal compétent :

« tous les différends qui pourraient surgir entre les Hautes Parties
contractantes dans des affaires d’ordre international portant sur un
droit qu’une Partie contractante fait valoir à l’égard de l’autre en vertu
d’un traité ou autrement ... s’ils comportent, de par leur nature, une
solution juridique, c’est-à-dire sont susceptibles d’être réglés par l’ap-
plication des principes du droit et de Péquité... » (Article premier.)
(Société des Nations, Recueil des traités, vol. 88, p. 100.)

Un accord spécial pour soumettre le différend à la Cour permanente
d’arbitrage ou à un autre tribunal devait d’abord intervenir entre les parties
dans chaque cas. En 1929, les Etats-Unis conclurent à Washington avec
dix-neuf Etats d'Amérique latine le traité général d’arbitrage interaméri-
cain, qui appartenait à la même catégorie d'instruments et disposait que les
parties contractantes s’engageaient à soumettre à Parbitrage :

« tous les différends de caractère international qui ont surgi ou qui
pourraient surgir entre elles par le fait de la réclamation d’un droit
faite par l’une contre l’autre, en vertu d’un traité ou autrement ... et qui
est de nature juridique, vu qu’elle est susceptible d’une décision basée
sur l'application des principes du droit » (article premier) (Société des
Nations, Recueil des traités, vol. 130, p. 141-142).

222
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 233

Le traité prévoyait également que seraient considérés comme compris
parmi les « questions d’un caractère juridique » (article premier) les quatre
types de différends précisés à l’article 13, paragraphe 2, du Pacte de la
Société des Nations. Dans chaque cas, les parties en litige devaient rédiger
d’un commun accord un compromis spécial qui définirait l’objet particu-
lier de la controverse (art. 4).

iv) Les différends d'ordre juridique considérés comme susceptibles d’un
règlement par la Cour internationale de Justice

39. Les Nations Unies ont institué la Cour internationale de Justice en
tant qu’« organe judiciaire principal des Nations Unies » qui « fonctionne
conformément à un Statut » (Charte, art. 92) mais la responsabilité prin-
cipale du maintien de la paix et de la sécurité internationales est confiée au
Conseil de sécurité lequel doit examiner en dernier recours tout différend
dont la prolongation est susceptible de menacer le maintien de la paix et de
la sécurité internationales, en tenant aussi compte du fait que, d’une ma-
nière générale, les « différends d’ordre juridique » devraient être soumis
par les parties à la Cour internationale de Justice (Charte, art. 36, par. 3).

40. Le Statut de la Cour actuelle, qui date de 194$ et dont la disposition
pertinente a déjà été citée (par. 20), suit le modèle de celui de la Cour
précédente, si ce n’est que les Etats parties peuvent déclarer reconnaître la
juridiction de la Cour « sur tous les différends d’ordre juridique ayant pour
objet... » (art. 36, par. 2) et non plus « sur toutes ou quelques-unes des
catégories de différends d’ordre juridique ayant pour objet... », et que la
clause facultative annexée au protocole de signature du Statut antérieur a
été incorporée dans le nouveau Statut (art. 36, par. 3-4). Si on a laissé
tomber la mention des « catégories » de différends d’ordre juridique, c’est
seulement parce qu’on s’est rendu compte que cette expression vague était
redondante, et si la clause facultative a été déplacée, ce n’est que par suite
de l’intégration définitive de la Cour et de son Statut dans le système de la
Charte. Par conséquent, on ne peut pas dire que la Cour actuelle a une
compétence plus étendue que sa devancière ratione materiae sans présumer
que le sens de l’expression « différends d’ordre juridique » a évolué.

2. Il est difficile de considérer que la présente affaire a pour objet un « dif-
férend d ordre juridique » au sens du Statut

i) Observations générales

41. Après avoir fait la genèse du paragraphe 2 de l’article 36 du Statut
de la Cour internationale de Justice, je formulerai les observations ci-
après.

42. En premier lieu, il a été précisé, dans certains instruments, que les
termes « différends d’ordre juridique » visent les différends qui ont surgi
ou qui pourraient surgir entre deux parties

« par le fait de la réclamation d’un droit faite par Pune contre l’autre,
en vertu d’un traité ou autrement, réclamation ... qui est de nature

223
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 234

juridique, vu qu’elle est susceptible d’une décision basée sur l’ap-
plication des principes du droit...» (par exemple, les traités géné-
raux d’arbitrage de 1911 ; Société des Nations, Recueil des traités,
vol. CXXX, p. 140),

et, dans d’autres, qu’ils visent les contestations « au sujet desquelles les
parties se contesteraient réciproquement un droit » (par exemple, les trai-
tés de Locarno de 1925 et l’Acte général de 1928). Ces définitions ne
doivent pas être oubliées ni prises à la légère lorsqu’on interprète les termes
« différends d’ordre juridique » tels qu’ils sont employés dans le Statut.

43. En deuxième lieu, les fameuses réserves au règlement arbitral qui
figuraient dans le traité de 1903 entre la France et la Grande-Bretagne et
qui portaient sur les intérêts vitaux, l'indépendance ou l’honneur des deux
Etats contractants ainsi que sur les intérêts de tierces puissances disparu-
rent avec la création de la Société des Nations. Mais s’il en alla ainsi, c’est
bien parce que les différends mettant en cause des considérations de ce
genre devaient désormais être soumis à l'examen du Conseil, organe poli-
tique principal de la Société. De même, dans le système des Nations Unies,
c'est au Conseil de sécurité qu’est confiée en dernier ressort la mission
d’assurer le règlement pacifique de tout différend dont la prolongation est
susceptible de menacer le maintien de la paix et de la sécurité internatio-
nales.

44. En troisième lieu, il faut rappeler que, pendant que le projet élaboré
par le comité consultatif de juristes de La Haye était en cours d’examen au
Conseil, à Bruxelles, la suggestion visant à soumettre obligatoirement à la
Cour les différends portant sur tout point de droit international rencontra
une certaine opposition, comme cela ressort du rapport de Léon Bourgeois,
et notamment du passage suivant :

«Si l’on adopte cette thèse des jurisconsultes de La Haye d’une
façon absolue, on va certainement très loin, vu les termes de l’ar-
ticle 34. Que faut-il en effet entendre par les termes « tout point de
droit international » ? Même si les Etats admettaient la juridiction
obligatoire dans les cas expressément définis dans l’article, consenti-
raient-ils à aller jusqu’à admettre que toute question de droit inter-
national puisse être soumise à la Cour ? Des objections à cet égard ont
été soulevées par plusieurs des gouvernements qui nous ont fait par-
venir leurs observations au sujet de l’avant-projet. » (Société des
Nations, C.P.J.1, Documents au sujet de mesures prises par le Conseil de
la Société des Nations aux termes de l’article 14 du Pacte, p. 46-47.)

45. En quatrième lieu, il importe de noter qu’à la première Assemblée de
la Société des Nations la proposition concernant la soumission obligatoire
à l'arbitrage des « différends d’ordre juridique » fut déclarée admissible a
condition qu’elle soit acceptée volontairement par chaque Etat, comme
devait en témoigner le futur article 36 du Statut. En conséquence, et malgré
la disposition du Statut suivant laquelle en cas de doute sur sa compétence,
la Cour décide (Statut, art 36, par. 6), il faut présumer que l’Etat qui a

224
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 235

accepté volontairement la juridiction obligatoire de la Cour (en l’espèce les
Etats-Unis) non seulement l’a fait compte tenu de sa propre idée de ce que
doit être un « différend d’ordre juridique » justiciable conformément
à l’article 36, paragraphe 2, du Statut, mais qu’il peut légitimement s’at-
tendre à ce que l’idée qu'il s’en fait soit précisée au besoin et respectée par
la Cour.

ii) Les précédents dans la jurisprudence de la Cour actuelle et de sa
devancière

46. Il n’est guère arrivé que la valeur de cette présomption ait l’occasion
d’être vérifiée, comme il ressort de la pratique suivie lorsque des affaires
ont été portées devant la Cour actuelle et sa devancière conformément à la
clause facultative de leur Statut. Au total, plus de vingt affaires conten-
tieuses ont été soumises à la Cour permanente de Justice internationale
mais celles qui l’ont été sur la base de l’article 36, paragraphe 2, se montent
à sept seulement ; trois d’entre elles — Dénonciation du traité sino-belge du
2 novembre 1865, Losinger et Statut juridique du territoire du sud-est du
Groënland — ont été finalement rayées du rôle de la Cour tandis qu’une
autre, l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie, n’a pas
trouvé d’issue en raison de la seconde guerre mondiale. Les affaires du
Statut juridique du Groënland oriental, des Phosphates du Maroc et du
Chemin de fer Panevezys-Saldutiskis sont les trois seules dont la Cour est
restée saisie. Dans la première, aucune exception d’incompétence n’a été
soulevée par le défendeur, le Danemark. Dans les deux autres, les excep-
tions soulevées ressortaient simplement à la procédure ; la Cour perma-
nente y a fait droit et a déclaré la requête irrecevable dans l’un et l’autre cas.
Ii n’est pas arrivé une seule fois que la Cour précédente statue au fond après
que le défendeur eut contesté sa compétence en vertu de la clause facul-
tative du Statut.

47. Dans trois des dix affaires soumises à la Cour actuelle en vertu de
l’article 36, paragraphe 2, avant la présente instance, l'Etat défendeur n’a
pas soulevé d’exceptions d’incompétence ou d’irrecevabilité (Pécheries,
Droits des ressortissants des Etats-Unis d'Amérique au Maroc et Application
de la convention de 1902 pour régler la tutelle des mineurs). Dans les sept
autres affaires (Anglo-Iranian Oil Co., Nottebohm, Certains emprunts nor-
végiens, Droit de passage sur territoire indien, Interhandel, Incident aérien du
27 juillet 1955 et Temple de Préah Vihéar) la compétence de la Cour n’a été
contestée que pour des raisons de procédure. La Cour, après avoir rejeté les
exceptions préliminaires soulevées par les défendeurs, n’a statué au fond
que dans les trois affaires suivantes : Nottebohm, Droit de passage sur
territoire indien et Temple de Préah Vihéar. Dans ces affaires, les exceptions
soulevées par les défendeurs relevaient de la procédure et ne concernaient
pas la justiciabilité du différend en raison de son contenu. Avant la pré-
sente affaire, ni la Cour actuelle ni sa devancière n’ont donc jamais été
saisies d’une affaire fondée sur l’article 36, paragraphe 2, et dont la jus-
ticiabilité aurait été mise en doute en raison du caractère même du diffé-
rend.

225
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 236
ii) Conclusion

48. En conséquence, le fait que la Cour et sa devancière ont connu par le
passé de quelques affaires portées devant elles sur la base de l’article 36,
paragraphe 2, du Statut ne permet absolument pas de conclure que l’ac-
ceptation volontaire de l’obligation de soumettre des différends d'ordre
Juridique à la juridiction de la Cour en vertu de cet article équivaut à
accepter de soumettre tous les différends, si marqués puissent-ils être par la
politique. Bien qu’ils aient accepté volontairement la clause facultative, les
Etats-Unis semblent d’avis que le présent différend ne rentre pas dans la
catégorie des « différends d’ordre juridique » au sens de l’article 36, para-
graphe 2. Même si les Etats-Unis n’ont pas expressément soutenu cette
thèse durant la phase de l’instance relative à la compétence, laquelle a été
en grande partie consacrée à la situation du demandeur à l’égard de la
juridiction de la Cour, le fait qu’ils se fondaient sur l'argument du « conflit
armé en cours » indiquait clairement qu’en tant que défendeur ils consi-
déraient que le différend n’était pas « susceptible d’une décision basée sur
l'application des principes du droit » — ou, en d’autres termes, que le sens
de l'expression « différends d’ordre juridique » n’avait pas évolué au point
de couvrir l’objet de la requête. Il n’y a pas à rechercher si ce point de vue
est juste ou non lorsqu'on a affaire à une acceptation volontaire de la
juridiction.

49. En résumé, la Cour devait relever que l’expression « différends
d'ordre juridique » ne livre son sens que si on la rapproche du fait que la
juridiction de la Cour sur les « différends d’ordre juridique » ne peut être
acceptée que volontairement. Dans la présente affaire la Cour ne pouvait
pas, comme elle l’avait fait dans l'affaire du Plateau continental de la mer
Egée, appliquer une notion juridique élargie qui n’avait pas été envisagée
au moment du dépôt de la déclaration car elle aurait risqué d’imposer sa
juridiction, ce qui aurait été contraire au caractère volontaire d’une telle
déclaration. En revanche, dans l’autre affaire, elle a agi de la sorte pour être
bien sûre de respecter le caractère volontaire de la déclaration du défen-
deur.

C. Considérations relatives à l'administration de la justice qui auraient dû
dissuader la Cour de se prononcer sur la requête du Nicaragua sur la base
de l’article 36, paragraphe 2, du Statut

1. La Cour n'aurait pas dû recevoir la requête pour des considérations de
bonne administration de la justice. — Problème préliminaire

50. Même si l’on estime que l'argumentation qui précède (ci-dessus
sect. B) n’est pas bien fondée, et si l’on considère que le présent différend
constitue un « différend d’ordre juridique » au sens de Particle 36, para-
graphe 2, du Statut du point de vue de la procédure, je persiste à croire
qu’une raison supplémentaire de prudence, la bonne administration de la

226
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 237

justice, permet de conclure que la Cour aurait dû dire que la requête du
Nicaragua, en tant que fondée sur cette disposition, était non justiciable et
par conséquent irrecevable.

51. Je ne nie pas qu’en principe, une fois qu’une juridiction est dûment
saisie d’un différend qui n’est pas principalement d’ordre juridique, ce
différend peut être considéré comme justiciable. Le droit interne de bien
des pays rejette le non liquet d’une façon générale, même en l’absence d’une
règle de droit directement applicable, et les tribunaux peuvent théorique-
ment statuer en se fondant sur l’exclusion du non liquet. Le code civil
francais de 1804 contient la disposition suivante :

« Le juge qui refusera de juger sous prétexte du silence, de l’obs-
curité ou de l'insuffisance de la loi, pourra être poursuivi comme
coupable de déni de justice. » (Art. 4.) (Code civil des Français, édition
originale et seule officielle, 1804, p. 2.)

A propos du droit anglais, sir Frederick Pollock déclare dans une note sur
PAncient Law de Maine :

« [Les juges anglais] sont tenus de rendre une décision dans chaque
cas, si originale soit-elle ; dans la mesure où cette décision ne s'inspire
pas seulement des faits, elle fait ensuite jurisprudence pour d’autres
affaires semblables ; c’est pourquoi il est de leur devoir de poser au
besoin de nouvelles règles. Peut-être est-ce bien là la première et la
plus grande règle de notre droit coutumier. » (Maine, Ancient Law,
avec introduction et notes de sir Frederick Pollock, 1906, p. 48.)

52. Dans le cas du droit international, si l’on a introduit dans le Statut
de la Cour permanente de Justice internationale une disposition suivant
laquelle la Cour applique « les principes généraux de droit reconnus par
les nations civilisées », c’est essentiellement pour éviter un non liquet dû
a absence de toute règle de droit positif. Le modèle de règles sur la
procédure arbitrale établi par la Commission du droit international en
1958 contient la disposition suivante : « Le tribunal ne peut prononcer le
non liquet sous prétexte du silence ou de l’obscurité du droit à appliquer »
(art. 11) (Annuaire de la Commission du droit international, 1958, vol. II,
p. 88). On relévera que, dans ce cas, l’exclusion du non liquet tient à l’ab-
sence d’une autre juridiction.

53. Il n’entre absolument pas dans mes intentions de voir la Cour
déclarer que les différends relatifs à ?emploi de la force ou à l’intervention
ne sont en principe pas justiciables ni de soutenir que la Cour ne pouvait
pas connaître de la présente affaire après avoir dûment jugé la requête
recevable. A mes yeux cependant le fait que la Cour peut connaître d’une
affaire dès lors qu’elle en est dûment saisie n’implique pas qu’elle doive
exercer sa compétence. À ce sujet, je citerai un passage célèbre de l’arrêt
rendu par la Cour en 1963 dans l’affaire du Cameroun septentrional :

« Dans l'arrêt rendu le 18 novembre 1953 sur l’exception préliminaire
en l'affaire Nottebohm ... la Cour a eu l’occasion d’étudier de façon

227
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 238

approfondie la nature et les conséquences de la saisine de la Cour.
Comme elle l’a dit dans cet arrêt, « la saisine de la Cour est une chose,
Padministration de la justice en est une autre ». C’est par l’acte du
demandeur que la Cour est saisie, mais, même si, une fois saisie, elle
estime avoir compétence, la Cour n’est pas toujours contrainte d’exer-
cer cette compétence. Il y a des limitations inhérentes à l'exercice de la
fonction judiciaire dont la Cour, en tant que tribunal, doit toujours
tenir compte. Il peut ainsi y avoir incompatibilité entre, d’un côté, les
désirs d’un demandeur ou même des deux parties à une instance et, de
lautre, le devoir de la Cour de conserver son caractère judiciaire. C’est
à la Cour elle-même et non pas aux parties qu’il appartient de veiller à
l'intégrité de la fonction judiciaire de la Cour. » (C.1.J. Recueil 1963,
p. 29.)

54. 1] faut ajouter que la Cour ne devrait pas céder à l’impression que les
Etats devraient accepter sa juridiction pour modifier sa conception du
caractère volontaire de leur acceptation ou pour être moins attentive à ne
pas dépasser les limites de chaque acte d’acceptation. C’est ainsi que le
procédé de la réserve « discrétionnaire » peut être objectivement considéré
comme douteux et regrettable mais qu’il doit néanmoins être respecté
comme une manifestation de l’importance que l'Etat déclarant qui y
recourt attache au caractère volontaire de son acceptation de la juridiction
de la Cour. Il convient donc que la Cour fasse preuve d’une prudence toute
particulière en présence d'Etats ayant fait de telles réserves — et c’est
évidemment le cas des Etats-Unis. I] ne faut cependant pas penser que
j'insinue que l’objet du présent différend est en quoi que ce soit du ressort
exclusif de la juridiction nationale de ce pays ; ce n’est évidemment pas le
cas et les Etats-Unis n’ont pas prétendu le contraire.

2. La notion de « différends politiques » non justiciables. — Comparaison
entre différends juridiques et différends politiques

55. Comme je l’ai dit (sect. B, 1), on a toujours considéré au cours de ce
siècle que, pour qu’un différend puisse être volontairement soumis au règle-
ment judiciaire par un Etat, il doit s'agir d’un différend dans lequel les
parties se contestent réciproquement un droit ou d’un différend sur un droit
qu'une partie revendique contre l’autre ; les différends comme celui de
l'espèce, dans la mesure du moins où il concerne des allégations de recours
à la menace ou à l'emploi de la force et d’intervention, n’ont pas été
considérés comme rentrant dans cette catégorie. La distinction entre dif-
férends « juridiques » et « non juridiques » (ou politiques) est certaine-
ment vague puisque, d’une part, un différend juridique peut entraîner des
désaccords et des tensions politiques et que, de l’autre, tout différend
politique présente presque nécessairement des aspects juridiques. Or, en
soixante années d’existence, ni la Cour permanente de Justice internatio-
nale ni la Cour actuelle n’ont été saisies, en application de l’article 36,
paragraphe 2, de leur Statut, de différends éminemment politiques.

228
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 239

56. Les auteurs du Pacte de la Société des Nations n’ignoraient pas que
les différends qui auraient pu être soustraits à la juridiction de la Cour en
vertu des fameuses quatre réserves du traité de 1903 se prêtaient mieux à un
règlement sur le plan politique international non par une tierce partie
neutre, mais par un organe essentiellement politique tel que le Conseil,
comme lord Robert Cecil l'avait fait observer avec raison lors de l’élabo-
ration du Pacte de la Société des Nations :

« On ne saurait affirmer que la question de l’interprétation d’un
traité doit être soumise à l’arbitrage dans tous les cas. Il peut arriver
qu’une telle interprétation mette en cause l’honneur ou les intérêts
essentiels d’un pays. En pareil cas, la question devrait être plutôt
soumise à l'examen du Conseil de la Société des Nations. » (David
Hunter Miller, The Drafting of the Covenant, vol. IE, p. 378.)

La Société des Nations avait en conséquence institué un système permet-
tant à son organe politique suprême, le Conseil, d’offrir une procédure de
conciliation en cas de tensions et de désaccords fondamentaux entre les
nations, à l’exception des divergences de vues portant sur des problèmes
bien précis, lesquelles étaient visées par les mots « différends relatifs à
l'interprétation d’un traité, à tout point de droit international, ... » (Pacte
de la Société des Nations, art. 13, par. 2).

57. li ne fait pas de doute que ce parallélisme a été en grande partie
conservé par les Nations Unies. Certes, il est dit à l’article 36 de la Charte
des Nations Unies que « d’une manière générale, les différends d’ordre
juridique devraient être soumis par les parties à la Cour internationale de
Justice » mais il ne faut certainement pas en déduire que l'expression
« différends d’ordre juridique » englobe les différends qui ne sont pas
susceptibles d’une solution judiciaire en raison de leur caractère éminem-
ment politique. En d’autres termes, il est normal de partir de l’hypothèse
que l'expression « différends d’ordre juridique » vise les différends dont la
principale caractéristique est d’être « juridiques ». Sinon, étant donné que
presque tout différend présente un aspect « juridique », du moins comme
caractéristique secondaire, il n’y aurait eu aucune raison d'inclure les mots
« d’ordre juridique » dans cette disposition. En outre, expression « d’une
manière générale » sert à préciser qu'il ne faut pas conclure hâtivement que
la présence d’un élément juridique dans un différend entraîne l'application
de cette disposition. Nul n’ignore en effet que cette expression, comme
l'expression « en principe », permet de définir les exceptions possibles et
les cas limites. De surcroît, on peut remarquer qu’en pratique les parties à
des différends juridiques internationaux ne les soumettent généralement
pas à la Cour et que, pour sa part, le Conseil de sécurité a presque toujours
omis de faire des recommandations dans ce sens. On peut déplorer cette
situation mais on ne devrait pas l’ignorer car elle montre que la règle est
assez forte.

58. Dans le système des Nations Unies, où le maintien de la paix et de la
sécurité internationales est du ressort du Conseil de sécurité, le recours à la

229
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 240

force comme moyen de légitime défense n’est autorisé que jusqu’à ce que le
Conseil de sécurité prenne les mesures nécessaires, et toutes mesures prises
par l’Etat membre qui exerce son droit de légitime défense doivent être
immédiatement portées à la connaissance du Conseil de sécurité. Cela
signifie, à mon sens, qu’un différend ayant entraîné l’emploi de la force est
par nature et de prime abord un différend qui se prête parfaitement à un
règlement par un organe politique tel que le Conseil de sécurité et qu’il
n’est pas nécessairement justiciable au point de relever des atiributions
propres de l’organe judiciaire.

59. Je ne pose certes pas en principe que, une fois qu’un différend a été
porté devant le Conseil de sécurité ou a été examiné au cours de négocia-
tions régionales, il ne peut ni ne doit être examiné par la Cour. La Cour
était parfaitement fondée à dire, dans son arrêt de 1984, que « le fait qu’une
question est soumise au Conseil de sécurité ne doit pas empêcher la Cour
d’en connaître, et [que] les deux procédures peuvent être menées paralilè-
lement » (C.ZJ. Recueil 1984, p. 433). Cependant, la communauté inter-
nationale, en d’autres termes les Etats Membres de la Société des Nations
ou ceux de l'Organisation des Nations Unies, n’a jamais ignoré que cer-
tains différends se prêtent mieux à un règlement autre que judiciaire, soit
au Conseil dans le cas de la Société des Nations soit au Conseil de sécurité
ou à l’Assemblée générale dans le cas de l’Organisation des Nations Unies,
soit autrement. L’étude de la jurisprudence des deux Cours confirme sans
doute possible ce parallélisme voulu entre le système de la Société des
Nations et celui des Nations Unies.

60. L’affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran a souvent été citée comme exemple d’une affaire hautement
politique sur laquelle la Cour actuelle s’était prononcée. Or, dans ce cas, la
Cour a été saisie par une requête des Etats-Unis fondée non pas sur la
clause facuitative, c’est-à-dire sur l’article 36, paragraphe 2, du Statut, mais
sur des traités multilatéraux et bilatéraux dont l’Iran et les Etats-Unis
étaient tous deux signataires, autrement dit sur l’article 36, paragraphe 1,
du Statut. En conséquence, c’était par rapport à l’objet de ces traités que la
Cour pouvait se prononcer sur la recevabilité de la requête, et elle n’avait
pas eu à s’engager, à cet effet, dans des considérations générales de justi-
ciabilité ou d’administration de la justice.

3. La Cour a donné une image incomplète du différend

i) Absence de moyens suffisants pour établir les faits

61. Le présent différend porte sur des questions liées aux allégations du
Nicaragua selon lesquelles les Etats-Unis ont recouru à l'emploi de la force
et sont intervenus contre le Nicaragua et aux allégations des Etats-Unis
selon lesquelles ces mesures ont été prises au titre de la légitime défense
collective en riposte aux actions du Nicaragua. Or, l’image que la Cour
donne du présent conflit entre ces deux Etats semble incomplète. L’arrét
repose par trop sur de simples hypothèses : la Cour présume que, s’il est

230
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 241

vrai qu’il y a eu un flux d’armes entre le Nicaragua et El Salvador avant
1981, il n’y en a pas eu d’important depuis, et que l'emploi de la force par le
Nicaragua contre El Salvador n’a jamais équivalu, à son point de vue, à une
agression armée. Elle dit ceci :

« La Cour se borne à constater que les accusations de trafic d’armes
ne sont pas solidement établies et ne lui ont pas permis en tout cas de
parvenir à la conviction qu’un flux permanent et d’une certaine
ampleur ait pu exister après les tout premiers mois de l’année 1981. »
(Par. 153.) (Les italiques sont de moi.)

« [La Cour] ne peut, dès lors, interpréter l’absence de preuve quant à
ce flux d’armes transfrontalier que de l’une des deux manières sui-
vantes...» (Par. 154.) (Les italiques sont de moi.)

« {L]a Cour tient pour établi qu’entre juillet 1979, date de la chute
du régime de Somoza, et les tout premiers mois de 1981, un flux
intermittent d’armes destinées à l’opposition armée au Salvador tra-
versait le territoire du Nicaragua. Par contre elle ne dispose pas d’élé-
ments suffisants pour pouvoir conclure avec certitude que, depuis les
premiers mois de 1981, l'opposition armée au Salvador ait continué à
recevoir, du territoire du Nicaragua, une assistance appréciable, ou
même que le Gouvernement du Nicaragua soit, pour l’une ou l’autre
de ces périodes, responsable des envois d’armes. » (Par. 160.) (Les
italiques sont de moi.)

La Cour a donc dû admettre fréquemment que les preuves étaient insuf-
fisantes, notamment en ce qui concerne des faits qui pouvaient être attri-
bués au Nicaragua.

62. Les considérants, fondés comme il le sont sur les éléments de preuve
produits devant la Cour, sont peut-être inattaquables — ou attaquables —
du point de vue des règles de procédure de la Cour en matière de preuve.
Quoi qu’il en soit, les éléments fournis par les documents officiels du
Gouvernement américain font apparaître les faits sous un jour tout dif-
férent. Dans un rapport du 13 mai 1983 (présenté par le Nicaragua comme
élément de preuve}, la commission permanente restreinte du renseigne-
ment de la Chambre des représentants constate une fois de plus que :

« Les rebelles [au Salvador] sont bien entraînés, bien équipés
d'armes et de fournitures modernes, et peuvent compter sur Putili-
sation d’emplacements au Nicaragua à des fins de commandement et
de contrôle ainsi que sur des moyens d’appui logistique. » (P. 5.)

Plus concrètement, le document intitulé Background Paper : Central Ame-
rica du 27 mai 1983 relate ce qui suit, dans sa section III:

« Tout au long de 1981, Cuba, le Nicaragua et le bloc soviétique ont
aidé à reconstituer, à réarmer et à améliorer les forces des guérilleros
salvadoriens, qui ont élargi le champ de leurs opérations au cours de
l'automne. ... Le quartier général du FMLN au Nicaragua s’est trans-

231
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 242

formé en un centre très sophistiqué de commandement et de contrôle
— plus perfectionné d’ailleurs que celui dont se servaient les sandi-
nistes contre Somoza. La planification de la guérilla et les opérations
de guérilla sont dirigées à partir de ce quartier général, où des officiers
cubains et nicaraguayens participent au commandement et au con-
trôle. Les directives sont envoyées à des unités de guérilleros large-
ment disséminées dans l’ensemble du territoire salvadorien. Le quar-
tier général du FMLN au Nicaragua coordonne également la propa-
gande et l’appui logistique destinés aux rebelles, ainsi que leur appro-
visionnement en vivres, médicaments, vêtements, argent et — ce qui
compte le plus — armes et munitions. » (P. 6.)

« Au cours des trois premiers mois de 1982, les envois d’armes au
Salvador ont augmenté. Des armes d’origine cubaine ou nicara-
guayenne ont transité par le Honduras et sont parvenues au Salvador,
par voie maritime, aérienne et routière. C’est ainsi qu’en février des
groupes de guérilleros salvadoriens ont pris livraison sur la côte d’El
Salvador, près d’Usulutan, d’un envoi important qui avait été expédié
du Nicaragua par voie maritime. » (P. 7.)

Le document intitulé Background Paper : Nicaragua’s Military Build-Up and
Support for Central American Subversion du 18 juillet 1984 donne d’abon-
dants détails sur «les opérations d’approvisionnement des guérilleros
salvadoriens par le Nicaragua », « les sources des armements du FMLN »,
«Pentrainement et le stationnement des membres de FMLN et leurs
moyens de transmission », « l'International Connection », « importance
du réseau de subversion » et autres questions du même genre. Dans les
conclusions de ce document, on lit notamment :

« Les transfuges des Sandinistes et des guérilleros soutiennent que
le régime nicaraguayen met à la disposition des guérilleros salvado-
riens des centres de transmissions, des abris, des entrepôts d’armes et
des ateliers pour véhicules et qu’il pourvoit au transport des subsis-
tances...

Des guérilleros d’Amérique centrale ont été entraînés au Nicara-
gua, a Cuba et au Viet Nam.

Grâce à ce réseau de subversion auquel participent un certain
nombre de gouvernements et d’organisations terroristes implantées
au Nicaragua, le gouvernement sandiniste peut menacer les pays
voisins et mettre indirectement ses menaces à exécution par l’inter-
médiaire de l’une ou l’autre de ces organisations. » (P. 37.)

Le document intitulé « Revolution Beyond Our Borders », Sandinista Inter-
vention in Central America, dont la publication date de septembre 1985, a
été adressé à la bibliothèque de la Cour pendant la procédure orale sur le
fond et a été mentionné dans l’arrêt (par. 73). Il contient notamment le
passage suivant :

« Les sandinistes ne sauraient nier plus longtemps qu'ils se sont
livrés et qu’ils continuent à se livrer à une action d’intervention :

232
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 243

— En fournissant les armes, les centres d'entraînement, les moyens
de commandement, de surveillance et de communication qui ont
fait des insurgés salvadoriens désorganisés et divisés une force mili-
taire bien organisée et bien équipée, composée de plusieurs milliers
d'hommes, et responsable de plusieurs milliers de morts dans la
population civile ainsi que de dommages économiques directs d’une
valeur de plus de un milliard de dollars. » (P. 31.)

63. En outre, ces éléments fournis par les Etats-Unis sont étayés par la
déclaration d'intervention d’El Salvador enregistrée au Greffe de la Cour
le 15 août 1984. On y lit notamment :

« Une forme flagrante de l’agression nicaraguayenne contre El
Salvador est la contribution des sandinistes à Papprovisionnement
des éléments subversifs du FMLN. Si les quantités d’armes et d’ap-
provisionnement varient, ainsi que les itinéraires utilisés, il y a néan-
moins un flot constant d’armes, de munitions, de médicaments et de
vétements venant du Nicaragua et aboutissant dans notre pays. »
(Par. VIII.)

« Les éléments subversifs, aidés et encouragés par leurs alliés du
Nicaragua, détruisent fermes, commerces, ponts, routes, barrages,
centrales thermiques, trains et autobus. Ils minent nos routes dans
l'espoir de mettre le désordre dans notre vie économique, et dans le
but d’empécher nos citoyens de participer efficacement aux élections
nationales. Selon des estimations modérées, le montant des dom-
mages à l’économie salvadorienne causés par la subversion entre
1979 et la fin de 1983 est évalué à quelque 800 millions de dollars des
Etats-Unis. » (Par. XI.)

«... en ce moment même le Nicaragua reste la principale source
d'aide matérielle aux rebelles (munitions, armes, fournitures médicales,
entraînement, etc.) en vue de l'offensive générale d’été qui se dessine
et qui a été annoncée par le FMLN lui-même » (Par. XIII).

64. Cette nette contradiction qui apparaît ainsi dans l’appréciation des
faits découle principalement de trois circonstances qui ne se sont pas
réalisées : premièrement, les Etats-Unis n’ont jamais présenté de demande
reconventionnelle contre le Nicaragua (voir ci-dessous ii)) ; deuxième-
ment, El Salvador n’a pas été autorisé à intervenir dans l'instance au mo-
ment où il le souhaitait (ibid.) ; troisiemement, les Etats-Unis n’ont pas
comparu pendant toute la procédure sur le fond (ci-dessous iii)). Une fois
réalisées. ces circonstances auraient pu revêtir une telle importance que la
Cour a été malavisée de se fonder sur des moyens de preuve qui auraient
alors sans aucun doute donné lieu à une procédure contradictoire nor-
male. Je n’insinue pas que les conclusions diffusées par le Gouvernement amé-
ricain en dehors du prétoire devraient être acceptées comme preuves mais
il me semble tout à fait hors de doute que l’image que la Cour a donnée
du présent différend est loin de la réalité. C’est ce qui apparaît même si on
se borne à examiner les moyens de preuve que les Etats-Unis ont dûment

233

 
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 244

présentés en 1984 avec leur contre-mémoire relatif à la compétence et à la
recevabilité — moyens de preuve dont il est à peine fait mention dans
l'arrêt. Je développerai mon point de vue dans les sections qui suivent.

ii) La requête du Nicaragua ne reflète qu’une face du différend

65. On peut faire observer que le conflit en cours entre le Nicaragua et
les Etats-Unis ne met pas simplement en cause les accusations formulées
par le Nicaragua contre les Etats-Unis, mais que les accusations des Ftats-
Unis contre le Nicaragua ne sont à proprement parler pas en cause en la
présente instance, laquelle a été introduite unilatéralement par une partie
sans que l’autre présente des conclusions formelles. Mais il faut ajouter que
les faits, tels qu’ils se sont passés, sont peut-être restés dans l’ombre. On
rétorquera peut-être que ce problème aurait pu être fort bien résolu si les
Etats-Unis avaient présenté une demande reconventionnelle en la présente
affaire ou si El Salvador avait été autorisé à participer à l'instance ; mais la
réalité est toute simple : les Etats-Unis n’ont pas présenté de demande
reconventionnelle (laissons de côté la question de savoir s’ils auraient pu en
présenter une en l’espèce en vertu du Statut) et la Cour, par son ordon-
nance du 4 octobre 1984, a refusé à El Salvador le droit de participer à la
procédure au moment où il le souhaitait.

66. A propos de la tentative d'intervention d’El Salvador dans la phase
précédente de la présente affaire, je saisis cette occasion pour dire que je
regrette d’avoir été de ceux qui n’ont pas voulu donner à El Salvador la
possibilité de se faire entendre ; mais je l’ai fait « pour des raisons de pure
procédure », comme je l’ai indiqué dans mon opinion individuelle jointe à
Pordonnance du 4 octobre 1984. Quoi qu’il en soit, la situation créée par
l'absence de toute demande reconventionnelle des Etats-Unis et par le
refus opposé à ce stade à l’intervention d’Ei Salvador a effectivement
empêché [a Cour de se faire une idée complète du différend dans toutes ses
ramifications, comme cela lui aurait été nécessaire pour se prononcer sur le
bien-fondé de l’argument de légitime défense collective, invoqué par les
Etats-Unis.

iii) La non-participation des Etats-Unis à l'instance. — L'article 53 du
Statut

67. En l'espèce, le Nicaragua a présenté à la Cour quantité de moyens de
preuve et a demandé à produire cinq témoins mais on ne pouvait certai-
nement pas s'attendre à ce que les uns ou les autres lui soient défavorables.
Comme les Etats-Unis n’ont pas comparu, les moyens de preuve présentés
par le Nicaragua n'ont pas été contestés et les témoins n’ont pas été sou-
mis à un contre-interrogatoire mais des membres de la Cour leur ont posé
des questions. De plus, le Nicaragua n’était pas obligé de formuler des
observations sur divers documents pertinents des Etats-Unis (il ne l’a
d’ailleurs pas fait) dont certains avaient été dûment déposés à la Cour en
1984.

68. Ace stade, je voudrais examiner dans quel esprit ce problème a été

234
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 245

traité dans le Statut. La règle énoncée au paragraphe 1 de l’article 53 du
Statut a pour origine une règle générale de droit interne. Dans les procès
civils, au plan national, l’ obligation du défendeur de comparaître en justice
et de reconnaître la juridiction du tribunal n’est en général pas contestée,
d’où la règle selon laquelle la non-comparution du défendeur suffit pour
que le tribunal puisse donner gain de cause au demandeur. Pour leur part,
les différends interétatiques soumis à un tribunal internation] se situent
dans un contexte juridique différent : la juridiction du tribunal repose sur
le consentement d’Etats souverains et il n’y a pas de juridiction obligatoire.
En conséquence le paragraphe 2 de l’article 53 a été rédigé de façon que
ladite règle de droit interne ne puisse pas s'appliquer strictement. Cette
disposition, qui a pour effet d'interdire à la Cour d’adjuger au demandeur
ses conclusions pour la simple raison que le défendeur n’a pas comparu, est
unique en matiére de procédure devant une juridiction internationale.

69. Cela ne veut cependant pas dire que la Cour soit obligée de sa propre
initiative d’établir la validité des moyens de fait pour le compte du défen-
deur défaillant ou de s’en faire l’avocat. La façon dont la Cour se propose,
dans son arrêt, d'apprécier les moyens de preuve et les informations dont
elle dispose est peut-être bien conforme au Statut, et c’est à juste titre
qu’elle déclare que la partie « qui s’abstient de comparaître ne saurait donc
être admise à tirer profit de son absence, car cela reviendrait à désavan-
tager la partie qui comparait » (par. 31). Mais l’article 53 du Statut n’in-
terdit en rien à la Cour d'essayer d’établir les faits de sa propre initiative.
Ce que la Cour a pu retenir comme démontré selon les règles de procédure
en matière de preuve, suivant son interprétation de l’article 53 du Statut et
de l’article 58 du Règlement, n’est pas nécessairement le reflet fidèle de
toutes les circonstances qui entourent le différend. La Cour aurait donc dû
se garder de « s'assurer » trop facilement que les conclusions du deman-
deur étaient fondées en fait et elle n’aurait peut-être pas dû se risquer à
rendre un arrêt sur la base d’éléments de preuve aussi peu sûrs.

D. Conclusions sur la non-justiciabilité du différend

70. La présente affaire se caractérise d’abord par le fait qu’elle porte sur
un différend qui n’est pas d'ordre juridique au sens bien établi de Par-
ticle 36, paragraphe 2, du Statut, si bien que le défendeur n’avait jamais
imaginé auparavant qu’il puisse ressortir à la juridiction qu’il avait volon-
tairement acceptée. Le faire remarquer ne revient pas à vider de son sens
Particle 36, paragraphe 2, du Statut, mais à préciser cette disposition. Il
faut bien se rendre compte que, lorsqu'ils acceptent la juridiction de la
Cour en application de l’article 36, paragraphe 2, du Statut, les Etats se
déclarent disposés à accepter les décisions prises par la Cour dans les
différends dont l’objet est limité à la question de savoir si le droit que le
demandeur invoque est fondé ou non en droit international. Un grand
nombre de différends d’ordre politique qui présentaient certains aspects
juridiques ont été recensés dans tous les coins du monde au cours des

235
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 246

soixante derniéres années, aussi bien avant qu’aprés la seconde guerre
mondiale. Mais ils n’ont pas été considérés comme des différends justi-
ciables, relevant de la juridiction obligatoire de la Cour ou de sa devanciére
en vertu de la clause facultative du Statut. Comment ce différend-ci en
est-il alors arrivé a se différencier des autres ? Est-ce parce que la Cour a
réussi à se déclarer compétente en la présente affaire malgré les objections
formulées par les Etats-Unis, en tirant parti d’une interprétation astu-
cieuse mais discutable de l’article 36, paragraphe 2, du Statut (sans parler
de la manière dont elle a battu en brèche le paragraphe 5 de cet article),
alors que la compétence aurait dû être fondée en principe sur le consen-
tement souverain ou la volonté de l'Etat défendeur ?

71. Une autre caractéristique de la présente affaire est que les faits que
la Cour a pu vérifier en examinant les éléments de preuve dans les condi-
tions prescrites à Particle 53 du Statut étaient loin d’être suffisants pour
donner une image complète du différend, puisqu'ils n’avaient trait qu’à
certains aspects très partiels de l’ensemble de l'affaire.

72. Prises ensemble ces deux caractéristiques m’ont conduit à la con-
clusion qu'il n’était pas conforme à la bonne administration de la justice
que la Cour connaisse de la requête du Nicaragua sur la base de la clause
facultative du Statut. Dans les circonstances de l'espèce, le fait que la Cour
s’est déclarée compétente pour connaître d’une affaire contre le gré de
l'Etat défendeur compromettra le règlement authentique du différend. Je
ne méjuge pas des intentions sincères qui ont dû animer le Nicaragua
lorsqu'il a porté un différend d’une telle ampleur devant la Cour en vertu
de la clause facultative du Statut, pas plus que je n’approuve nécessaire-
ment les activités auxquelles les Etats-Unis se livrent contre le Nicaragua.
Mais, du point de vue de la bonne administration de la justice, il me semble
que ce qu’il aurait fallu faire avec ce différend — et ce qui peut encore être
fait — aurait été de le soumettre à une procédure de conciliation devant les
organes politiques de l'Organisation des Nations Unies ou dans un cadre
régional, par exemple devant le groupe de Contadora, et non de le sou-
mettre à la Cour internationale de Justice, dont la mission limitée aux
aspects purement juridiques des différends n’a jusqu’à présent jamais été
outrepassée.

III]. VIOLATION D’OBLIGATIONS DECOULANT DU TRAITE D’AMITIÉ,
DE COMMERCE ET DE NAVIGATION DE 1956. — LA COMPETENCE DE LA
COUR EN L’ESPECE EN VERTU DE L’ARTICLE 36, PARAGRAPHE 1, DU
STATUT

A, La compétence de la Cour en vertu de l'article XXIV — la clause
compromissoire — du traité de 1956

73. Soutenir que la Cour n’est pas compétente pour connaitre de la
requête du Nicaragua sur la base de l’article 36, paragraphe 2, du Statut
n'empêche pas de soutenir qu’elle l’est sur la base de Particle 36, para-

236
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 247

graphe 1. Les mots « tous les cas » — ceux auxquels la compétence de la
Cour s'étend en vertu de l’article 36, paragraphe 1, du Statut — s’opposent
aux mots « tous les différends d’ordre juridique » figurant à l’article 36,
paragraphe 2. Les premiers, ceux qui sont « prévus dans la Charte des
Nations Unies ou dans les traités et conventions en vigueur », sont en effet
définis concrètement dans chacun desdits instruments, qu'ils soient juri-
diques ou politiques, si bien que la question de la justiciabilité ne se pose
pas, ainsi que je l'ai indiqué ci-dessus (par. 60) à propos de l’affaire du
Personnel diplomatique et consulaire des Etats-Unis à Téhéran.

74. En fait, le traité d’amitié, de commerce et de navigation de 1956 n’est
mentionné nulle part dans la requête du Nicaragua, lors même que la
clause compromissoire de ce traité est libellée comme suit :

« Article XXIV

2. Tout différend qui pourrait s'élever entre les parties quant à
l'interprétation ou à l’application du présent traité et qui ne pourrait
pas être réglé d’une manière satisfaisante par la voie diplomatique
sera porté devant la Cour internationale de Justice, à moins que
les parties ne conviennent de le régler par d’autres moyens paci-
fiques. »

Néanmoins, la Cour, ayant considéré que

« le fait de ne pas avoir invoqué le traité de 1956 comme titre de
compétence dans la requête n’empêche pas en soi de s’appuyer sur cet
instrument dans le mémoire » (C.1.J. Recueil 1984, p. 426),

a dit dans le dispositif de son arrêt de 1984 qu'elle avait

« compétence pour connaître de la requête … dans la mesure où elle se
rapporte à un différend concernant l'interprétation ou l’application
du traité d'amitié, de commerce et de navigation [de 1956] » (ibid,
p. 442, par. 113, 1 b)).

S'agissant de la condition préalable de règlement par la voie diplomatique,
la Cour a considéré dans son arrêt de 1984 que :

« parce qu’un Etat ne s’est pas expressément référé, dans des négo-
ciations avec un autre Etat, à un traité particulier qui aurait été violé
par la conduite de celui-ci, il n’en découle pas nécessairement que le
premier ne serait pas admis à invoquer la clause compromissoire dudit
traité » (ibid, p. 428).

En 1984 ja Cour a ainsi confirmé sa compétence en vertu du traité de
1956 pour connaître de « tout différend qui pourrait s'élever [entre le Nica-
ragua et les Etats-Unis] quant à l'interprétation ou à l'application du ...
traité ».

237
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 248

B. À propos du traité la Cour en revient partiellement à sa compétence
en vertu de l'article 36, paragraphe 2, du Statut

75. A mon avis, si la Cour est demeurée dûment saisie de l’affaire, c’est
uniquement parce qu’elle était compétente, en vertu de l’article XXIV du
traité de 1956, sur la base de l’article 36, paragraphe 1, du Statut. En outre,
indépendamment des arguments que j’ai développés dans les première et
deuxième parties pour établir — marquant ainsi mon désaccord avec l’arrét
— que la Cour n’aurait pas dû continuer à connaître de la requête du
Nicaragua sur la base de l’article 36, paragraphe 2, du Statut, je crois que la
Cour a commis une erreur en analysant le traité comme elle l’a fait, même
dans les limites de la compétence que lui conférait le paragraphe 1 de
l’article 36 de son Statut, disposition considérée par elle en 1984 comme
devant servir de base à l’examen du traité.

76. La Cour commence par dire que « les attaques directes contre les
ports, les installations pétrolières, etc. » et « le minage des ports nicara-
guayens » par les Etats-Unis sont des activités qui « sont telles qu’elles
contredisent l'esprit même » du traité de 1956 (par. 275); ensuite, se
référant aux « actes de pression économique », elle déclare que

« des actes d'interruption brutale des relations commerciales, comme
l’'embargo sur le commerce du 1° mai 1985, constitueront normale-
ment des violations du devoir de ne pas faire échouer le but et l’objet
du traité » (par. 276).

De l'avis de la Cour, ces activités des Etats-Unis « constituent des
violations du droit international coutumier » (par. 274). La Cour tente
ainsi de dissocier ces questions de la clause compromissoire du traité de
1956 et déclare au contraire que cette dernière disposition (qui, comme je
viens de le souligner, était considérée dans l’arrêt de 1984 comme consti-
tuant une base de compétence) « ne fait pas obstacle à l'examen des
demandes du Nicaragua » (par. 274). De plus, elle dit que ces violations du
droit international coutumier ne sauraient être justifiées par l’article XXI
(qui est une clause dérogatoire) du traité.

77. La Cour évoque ensuite dans son arrêt des violations de dispositions
particulières du traité et maintient que

« le minage des ports nicaraguayens par les Etats-Unis constitue une
mesure en contradiction manifeste avec l’article XIX, paragraphe 1,
du traité de 1956 qui garantit la liberté de navigation et la liberté de
commerce » (par. 278)

et que l’embargo sur le commerce décrété par le Gouvernement des Etats-
Unis le le" mai 1985 «constituait une mesure en contradiction avec
l’article XIX du traité d’amitié, de commerce et de navigation de 1956 »
(par. 279). Les dispositions pertinentes du traité, citées dans l’arrêt, sont
les suivantes :

238
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 249

« Article XIX

1. Il yaura liberté de commerce et de navigation entre les territoires
des deux parties.

3. Les navires de l’une des deux parties pourront librement, dans
les mêmes conditions que les navires de l’autre partie et les navires de
tout pays tiers, se rendre avec leur cargaison dans tous les ports,
mouillages et eaux de cette autre partie qui sont ouverts au commerce
international et à la navigation internationale... »

78. La Cour en conclut

« [d’une part] que les Etats-Unis enfreignent une obligation de ne pas
priver le traité d’amitié, de commerce et de navigation de 1956 de son
but et de son objet et [d’autre part] qu’ils ont commis des actes qui sont
en contradiction avec les termes de ce traité » (par. 280).

L’arrét se révèle donc très confus : la Cour en revient partiellement à la
compétence que lui confère l’article 36, paragraphe 2, du Statut lorsqu’elle
mentionne la règle de droit coutumier suivant laquelle il ne faut pas priver
un traité de son but et de son objet, ce qui ne l'empêche pas de statuer sur
des violations du traité de 1956 en se fondant à juste titre sur l’article 36,
paragraphe I.

C. Méprise sur la règle de droit coutumier selon laquelle il ne faut pas
priver un traité « de son but et de son objet »

79. La Cour outrepasse me semble-t-il ses pouvoirs en examinant la
question d’une « obligation de ne pas priver le traité d’amitié, de commerce
et de navigation de 1956 de son but et de son objet » (par. 280). Les Etats
qui « contredisent l'esprit même » (par. 275) d’un traité ou qui commettent
des « violations du devoir de ne pas faire échouer le but et l’objet »
(par. 276) d’un traité ne violent pas expressément pour autant des obliga-
tions découlant de ce traité. Or c’est l'exécution de ces obligations, et de ces
seules obligations, qui peut relever de la juridiction de la Cour en vertu de
l'article XXIV, c'est-à-dire de la clause compromissoire du traité. En
conséquence, la Cour aurait dû se borner à trancher la question de savoir si
les Etats-Unis avaient contrevenu aux termes du traité de 1956 et s'ils
encouraient de ce fait une responsabilité pour violation du droit interna-
tional.

80. Il semble que la Cour se soit laissée entraîner lorsqu'elle a parlé de la
règle du droit coutumier relative au respect de l’« esprit même » du traité
ou « de son but et de son objet ». Les termes « l’objet et le but du traité »
figurent plusieurs fois dans la convention de Vienne sur le droit des traités
de 1969 mais dans des buts bien précis : d’abord, pour indiquer qu’une
réserve à un traité n’est possible que si elle est compatible avec « l’objet et le
but du traité » (art. 19); ensuite, pour préciser que deux ou plusieurs
parties à un traité multilatéral ne peuvent modifier celui-ci que si la

239
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 250

modification « ne porte pas sur une disposition à laquelle il ne peut être
dérogé sans qu’il y ait incompatibilité avec la réalisation effective de l’objet
et du but du traité pris dans son ensemble » (art. 41) ; enfin à propos de
l'extinction d’un traité ou de la suspension de son application comme
conséquence de sa violation. La convention dispose à cet égard que :

« Article 60

1. Une violation substantielle d’un traité bilatéral par l’une des
parties autorise l’autre partie à invoquer la violation comme motif
pour mettre fin au traité ou suspendre son application en totalité ou en
partie.

3. Aux fins du présent article, une violation substantielle d’un
traité est constituée par :

b) La violation d’une diposition essentielle pour la réalisation de
l’objet ou du but du traité. »

On relèvera qu'il est fait référence, au paragraphe 3 b), à la violation d'une
disposition. Tout ce que la convention tend à établir ici c’est qu’un certain
degré de violation d'une disposition justifie l'extinction d’un traité ou la
suspension de son application, et que ce degré est atteint lorsque cette
violation concerne une disposition essentielle pour la réalisation de l’objet
ou du but du traité. Rien ne laisse entendre que le fait de contredire l’objet
ou le but d’un traité indépendamment de toute violation d’une de ses
dispositions équivaudrait à violer Pune d'elles.

81. La Cour semble donc s'être méprise sur le sens de l’expression
« l'objet et le but » d’un traité, qui a été introduite dans la convention sur le
droit des traités de 1969 dans un contexte tout à fait différent. Indépen-
damment de cette convention, il est à noter que la Cour attribue au
Nicaragua l’argument suivant : l'obligation de s’abstenir de tout compor-
tement susceptible de faire échouer l’objet et le but d’un traité est contenue
implicitement dans le principe pacta sunt servanda. Mais elle ne précise pas
si elle partage ce point de vue. Quoi qu'il en soit, je dirai que pour moi ce
principe signifie qu’il faut respecter à la lettre les obligations assumées,
sans devoir nécessairement éviter un comportement qui n’est pas expres-
sément exclu par les termes du traité. On peut en outre se demander si la
juridiction attribuée à la Cour par une clause compromissoire ne serait pas
infinie dès lors qu’on considérerait que cette juridiction habiliterait la Cour
à analyser tout acte, même difficilement qualifiable d’acte contraire à
l'objet ou au but d’un traité. Si l’on partait d’une telle idée irréfléchie, on ne
pourrait en fin de compte qu’amener les Etats à hésiter toujours plus à
introduire de telles clauses dans leurs traités.

82. Tout ce qui vient d’être dit n’implique aucunement qu’on mini-
mise la gravité d’un acte vraiment contraire au but d’un traité ou qu’on
excuse.

240
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 251
D. Les violations des termes du traité de 1956

1. Les violations de l’article XIX du traité

83. S'il est vrai que la Cour est dûment saisie de la requête du Nicaragua
sur la base de l’article 36, paragraphe 1, du Statut, elle aurait dû déterminer
plus clairement les actes des Etats-Unis que l’article XXI (dont il sera
question aux paragraphes 85 à 89) du traité d’amitié, de commerce et de
navigation de 1956 ne pouvait justifier et qui constitueraient des violations
des obligations conventionnelles incombant aux Etats-Unis en vertu de
dispositions particulières de ce traité. Dans ses motifs, la Cour mentionne
quelques activités des Etats-Unis dont elle dit qu’elles constituent des
violations du traité de 1956. Elle mentionne à ce titre, ainsi que je l’ai dit
(par. 77), la pose de mines au début de 1984 et ’embargo sur le commerce
décrété le 1er mai 1985.

84. Dans les motifs, il n’y a pas d’autres activités des Etats-Unis qui
soient qualifiées de violations d’obligations conventionnelles découlant du
traité. Or, dans le dispositif, la Cour cite non seulement la pose de mines
(par. 292, sous-par. 7) et ’embargo général sur le commerce (sous-par. 11),
mais encore les « attaques contre le territoire du Nicaragua » (ibid.) en tant
que violations par les Etats-Unis des obligations qui leur incombent en
vertu de l’article XIX du traité. Aucune raison n’est avancée qui expli-
querait en quoi les attaques contre le territoire du Nicaragua constituaient
une violation de cet article, lequel traite exclusivement de questions rela-
tives au commerce maritime.

2. L’applicabilité de l’article XXI du traité

85. Il reste à savoir si, au cas où les Etats-Unis auraient violé les dis-
positions de l’article XIX du traité de 1956, les actes constitutifs de ces
violations auraient pu se justifier par les termes ci-après de l’article XXI du
traité, qui dispose :

« 1. Le présent traité ne fera pas obstacle à l’application de me-
sures :

c) concernant la production ou le commerce des armes, des muni-
tions et du matériel de guerre...

d) nécessaires à lexécution des obligations de l’une ou l’autre partie
relatives au maintien ou au rétablissement de la paix et de la
sécurité internationales ou à la protection des intérêts vitaux de
cetie partie en ce qui concerne sa sécurité. »

A mon sens, la Cour parvient à une mauvaise conclusion sur cette dispo-
sition lorsqu'elle déclare :

« La question se pose donc de savoir si l’article XXI peut être
invoqué dans l'hypothèse où, une demande étant présentée en vertu

241
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 252

du droit international coutumier à raison d’un comportement qui
serait censé priver le traité de son but et de son objet, il serait possible
de démontrer que ce comportement consiste en « mesures ... néces-
saires à la protection » des intérêts vitaux de sécurité. » (Par. 271.)

D'après moi l’article XXI est censé dégager de toute responsabilité la partie
au traité qui applique des mesures qui, à défaut de répondre aux carac-
téristiques indiquées, seraient en conflit avec une obligation découlant
d’une disposition du traité ; il n’est pas censé pouvoir être « invoqué dans
l'hypothèse où une demande est présentée en vertu du droit international
coutumier », pour reprendre les termes de l’arrêt.

86. Par souci de ciarté, je récapitulerai les arguments développés dans
l'arrêt à propos de l’article XXI. Quand elle examine si « les exceptions
de l’article XXI, paragraphe 1 c) et d) ... [peuvent] être invoquées, pour
justifier les actes incriminés », la Cour mentionne, entre autres actes, « les
attaques directes contre les ports, les installations pétrolières, etc. ; le
minage des ports du Nicaragua ; et l’embargo général sur le commerce
imposé le 1er mai 1985 » (par. 280). Les « attaques directes contre les ports,
les installations pétrolières, etc. », qui nulle part auparavant dans l’arrêt
n’ont été mentionnées comme constituant des violations des termes du
traité de 1956, sont subitement citées dans ce passage.

87. La Cour, ayant conclu que le « minage » et l’« embargo général sur
le commerce » constituent des violations de l’article XIX, s’attache à
déterminer si ces actes étaient justifiés ou non par l’article XXI. La Cour
estime que :

« le minage de ports nicaraguayens ... [et d’autres actes] ne sauraient
en aucun cas être justifiés par la nécessité de protéger les intérêts
vitaux de sécurité des Etats-Unis » (par. 282).

Quant à l’embargo commercial, la Cour « n’est pas en mesure de conclure
que lembargo était « nécessaire » à la protection de ces intérêts »
(par. 282). Et la Cour de conclure que « les Etats-Unis ne peuvent invoquer
l’article XXI comme moyen de défense au sujet de l’un quelconque des
actes considérés ici » (ibid.). La Cour déclare aussi :

« Faute du moindre élément d’information indiquant comment les
politiques suivies par le Nicaragua seraient devenues en fait une
menace pour les « intérêts vitaux » de sécurité en mai 1985, alors
qu'elles étaient constantes et constamment critiquées par les Etats-
Unis depuis quatre ans, la Cour n’est pas en mesure de conclure que
lembargo était « nécessaire » à la protection de ces intérêts. »
(Par. 282.)

88. Quelle que puisse étre la situation en ce qui concerne le minage (voir
ci-après le paragraphe 89), je ne réussis absolument pas à comprendre
l'argumentation que la Cour a tenté de développer à propos de l'embargo
sur le commerce proclamé le 1er mai 1985. A mon avis, la décision des

242
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 253

Etats-Unis d’imposer un embargo sur le commerce peut se justifier par
Particle XXI, contrairement à leur décision de poser des mines. Le com-
merce n’est pas une obligation qui incombe à un Etat en vertu du droit
international général : il ne peut être qu’une obligation imposée par un
traité auquel cet Etat est partie, et il peut être suspendu dans certaines
conditions prévues expressément dans ce traité. Quand ils ont décrété un
embargo commercial le I mai 1985, les Etats-Unis n’ont pas invoqué cet
article du traité mais ils ont annoncé ce jour-là qu’ils dénongaient le traité.
Je n’en suis pas moins enclin à penser qu’en principe les échanges com-
merciaux garantis par l’article XIX, paragraphe 3, du traité auraient pu
tout aussi bien être suspendus sur la base d’une autre disposition, l’ar-
ticle XXI du traité.

89. La question du minage est totalement différente. Le minage est illi-
cite à défaut de justification admise en droit international et l’article XXI
du traité, simple disposition d’un accord commercial, ne saurait être inter-
prété comme autorisant un Etat partie à déroger à ce principe du droit
international général. Il faut ajouter que cet acte ne répondait pas aux
conditions de nécessité et de proportionnalité — conditions qui doivent au
moins être remplies pour que puisse être invoquée la thèse de la légitime
défense fondée sur le droit général et coutumier. F’en conclus que, compte
tenu de la compétence que l’article XXIV du traité de 1956 confère à la
Cour, celle-ci aurait dû dire que les Etats-Unis n'étaient responsables que
de la violation de Particle XIX pour avoir posé des mines dans les eaux
nicaraguayennes. C’est l’unique raison pour laquelle j’ai voté pour le
sous-paragraphe 14 du dispositif.

IV. OBSERVATIONS COMPLÉMENTAIRES

90. Etant d’avis que la Cour aurait dû rejeter la requête du Nicaragua
dans la mesure où celle-ci se fonde sur l’article 36, paragraphe 2, du Statut,
je me suis abstenu de formuler des observations sur les principes du
non-emploi de la force, de la non-intervention, etc., que la Cour a déve-
loppés. Je voudrais cependant faire part d’une de mes préoccupations
seulement : la Cour s’est montrée bien prompte à exposer son point de vue
sur la légitime défense collective en tant que justification d’un emploi de la
force qui serait sinon illicite.

91. L'expression « légitime défense collective », inconnue avant 1945,
ne figurait pas dans les propositions de Dumbarton Oaks qui avaient été
préparées par les quatre grandes puissances après la seconde guerre mon-
diale pour servir de base à la création d’une organisation internationale à
vocation générale. L'examen du chapitre VIII, section C, des propositions
de Dumbarton Oaks touchant les accords régionaux a été confié, à la
conférence de San Francisco de 1945, au comité 4 (arrangements régio-
naux) de la commission III (Conseil de sécurité). Le 17 mai 1945, le
représentant des Etats-Unis à ce comité a annoncé que sa délégation se
trouvait « maintenant en mesure de présenter une formule concernant les

243
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 254

relations entre les organismes régionaux et l'Organisation mondiale »
(Conférence des Nations Unies sur l’organisation internationale, vol. 12,
p. 676). La formule des Etats-Unis avait déjà été rendue publique par
Stettinius, le secrétaire d’Etat, le 15 mai 1945, dans ces termes :

« Suite à des entretiens avec un certain nombre de délégations
intéressées, des propositions seront formulées, qui préciseront dans la
Charte les relations entre les organismes régionaux et les arrange-
ments collectifs d’une part et l'Organisation mondiale de l’autre.

Ces propositions :

2. Reconnaitront que rien ne s’oppose au droit naturel de légitime
défense individuelle ou collective dans le cas où le Conseil de sécurité ne
maintient pas la paix et la sécurité internationales et où un Etat
membre est l’objet d’une agression armée...

Ce dernier point fera Pobjet d’une nouvelle section qui sera ajoutée
au chapitre VIII et dont le contenu sera en substance le suivant :

Rien dans la Charte ne s’oppose au droit naturel de légitime défense
individuelle ou collective dans le cas où le Conseil de sécurité ne
maintient pas la paix et la sécurité internationales et où un Etat
membre est l’ébjet d’une agression armée... » (Documents on American
Foreign Relations, vol. VII, 1944-1945, p. 434.) (Les italiques sont de
moi.)

92. Le 23 mai 1945, un sous-comité chargé de la fusion des amende-
ments a recommandé à l’unanimité au comité 4 :

« 2. Qu'un nouveau paragraphe soit inséré dans le texte de Dum-
barton Oaks, selon une suggestion faite dans la proposition des Etats-
Unis pour la fusion des amendements au chapitre VIII, section €,
dont le texte se lit comme suit :

« Rien dans la Charte ne s’oppose au droit naturel de légitime
défense individuelle ou collective si une agression armée est commise
contre un Etat membre, jusqu’à ce que le Conseil de sécurité ait pris
les mesures nécessaires au maintien de la paix et de la sécurité
internationales. »

(Conférence des Nations Unies sur l’organisation internationale, vol. 12,
p. 852-853.) (Les italiques sont de moi.)

93. A sa quatriéme séance, le 25 mai 1945, le comité 4 a adopté a
Punanimité la décision ci-après :

« Qu'un nouveau paragraphe rédigé comme suit devrait être inséré
dans le texte des propositions de Dumbarton Oaks :

« Aucune disposition de la présente Charte ne peut porter atteinte au
droit naturel de tout Etat membre de se défendre, par une action

244
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 255

individuelle ou collective, contre une agression armée, jusqu’au
moment où le Conseil de sécurité aura pris les mesures nécessaires
au maintien de la paix et de la sécurité internationales... » (Confé-
rence des Nations Unies sur l’organisation internationale, vol. 12,
p. 691.) (Les italiques sont de moi.)

Dans la version anglaise, le membre de phrase souligné se lit comme
suit :

« Nothing in this Charter impairs the inherent right of individual or
collective self-defense if an armed attack occurs against a member
state. » (bid., p. 680.)

Parlant en sa qualité de délégué de la Colombie, le président a fait la
déclaration ci-après à propos de cette décision :

« Pour les pays de l'Amérique latine, comme l’a dit le sénateur
Vandenberg [le représentant des Etats-Unis], l’origine du terme « dé-
fense collective » n’est autre que la nécessité de maintenir les systèmes
régionaux tels que [le système interaméricain]. La Charte, d'un
point de vue général, est une constitution, et elle rend légitime le droit
de défense collective exercé conformément aux pactes régionaux, du
moment que ceux-ci ne s'opposent pas aux buts et principes de l’Or-
ganisation exprimés dans la Charte. Si un groupe de pays liés entre eux
par un accord régional se déclarent solidaires pour leur défense
mutuelle comme dans le cas des Etats américains, ils déclencheront
cette défense en commun au moment où l’un d’eux sera attaqué. Et le
droit de défense n’appartient pas seulement au pays directement
victime de l’agression : il s’étend aux pays qui, par des accords régio-
naux, se sont rendus solidaires du pays directement attaqué. » (/bid.
p. 691.)

A l'issue d’un échange de vues, en particulier entre les représentants des
pays d'Amérique latine, « le président [a] rend[u] hommage ici à la valeur
des travaux du sénateur Vandenberg [des Etats-Unis] pour la rédaction du
nouveau texte » (ibid, p. 693). Le sénateur Vandenberg a répondu que,
« à son avis, l'unanimité exprimée par les remarques et le vote relatifs à
cette question constitue une preuve certaine de l’acheminement vers un
monde pacifique où la justice régnerait sur une humanité libre » {ibid.).
C’est ainsi que les notions de légitime défense individuelle et collective ont
été incorporées dans la Charte des Nations Unies à l'initiative des Etats-
Unis, sans longues discussions. Dans sa version anglaise l’article 51 de la
Charte est rédigé comme suit :

« Nothing in the present Charter shall impair the inherent right of
individual or collective self-defence if an armed attack occurs against a
Member of the United Nations, until the Security Council has taken
necessary measures to maintain international peace and security... »
(Les italiques sont de moi.)

245
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 256

Ce texte est pratiquement identique à celui qu'avait adopté le comité 4, ce
qui n'est pas le cas du texte français :

« Aucune disposition de la présente Charte ne porte atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le cas
où un Membre des Nations Unies est l’objet d’une agression
armée... »

Il est a noter que le verbe pronominal « se défendre » (correspondant à
l'expression « self-defence » en anglais) ne figure plus dans la version
française, si bien que plus rien n’indique que l'Etat directement victime de
l'agression est seul à pouvoir invoquer la légitime défense individuelle ou
collective.

94. En tout cas, la question de savoir si le droit de légitime défense
collective était naturel ou non n’a sans doute pas été débattue. Pour trouver
une déclaration sur le caractère naturel du droit de légitime défense, il faut
remonter à 1928 ; à cette époque, lors des travaux préparatoires sur le traité
général de renonciation à la guerre, le Gouvernement des Etats-Unis a
adressé aux gouvernements intéressés une note en date du 23 juin 1928
libellée comme suit :

« Rien dans fe projet américain contre la guerre ne restreint ni
n’entrave en quoi que ce soit le droit de légitime défense. Ce droit est
naturel à la souveraineté de tous les Etats et il est contenu implicite-
ment dans tous les traités. Chaque nation est libre en tout temps et
indépendamment des dispositions conventionnelles de défendre son
territoire contre une attaque ou une invasion, et elle seule a qualité
pour décider si les circonstances exigent le recours à la guerre au titre
de la légitime défense. » (American Journal of International Law,
Supplement, vol. 22, p. 109.) (Les italiques sont de moi.)

A fortiori, l’idée que le droit de légitime défense collective est naturel ne
remonte assurément pas à 1928 ; à en juger par les actes de la conférence de
San Francisco, il n’y a guère eu de débat à ce sujet en 1945.

95. Après avoir rappelé que : « La Charte [des Nations Unies] elle-
même atteste l'existence du droit de légitime défense collective en droit
international coutumier » (par. 193), et que la résolution de l’Assemblée
générale où figure la déclaration relative aux principes du droit interna-
tional touchant les relations amicales et la coopération entre les Etats
conformément à la Charte des Nations Unies

« démontre que les Etats représentés à l’Assemblée générale consi-
dérent l'exception à l’interdiction de la force que constitue le droit de
légitime défense individuelle ou collective comme déjà établie par le
droit international coutumier » {ibid},

la Cour, dans le présent arrêt, déclare que :

246
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 257

« L'existence du droit de légitime défense collective étant établie en
droit international coutumier, la Cour doit définir les conditions
particulières auxquelles sa mise en œuvre peut avoir à répondre en sus
des conditions de nécessité et de proportionnalité rappelées par les
Parties. » (Par. 194.)

Faisant allusion à une condition préalable et nécessaire de l’exercice de la
légitime défense collective, la Cour fait observer ce qui suit :

« En cas d’invocation de la légitime défense collective, il faut s’at-
tendre à ce que l'Etat au profit duquel ce droit va jouer sé déclare
victime d’une agression armée » (par. 195),

puis elle énonce une deuxième condition :

« La Cour conclut que l’exigence d’une demande de l'Etat victime
de l'agression alléguée s’ajoute à celle d’une déclaration par laquelle
cet Etat se proclame agressé. » (Par. 199.)

La Cour tire aussi certaines conséquences d’une autre condition, à laquelle
l’article 51 de la Charte des Nations Unies soumet l’exercice du droit de
légitime défense ; elle souligne que « l’article 51 de la Charte des Nations
Unies prescrit aux Etats prenant des mesures dans l'exercice de ce droit de
légitime défense de les « porter immédiatement » à la connaissance du
Conseil de sécurité » (par. 200).

96. La notion de légitime défense collective fait depuis des décennies
l'objet d'une grande controverse entre spécialistes du droit international.
Comme on le sait, Kelsen a déclaré, à propos du droit « naturel » de
légitime défense :

« Le législateur a exprimé là une vue de lesprit qui n’a pas d’im-
portance en droit. La suppression de l’adjectif « naturel » ne chan-
gerait rien aux effets de l’article 51. » (The Law of the United Nations,
1950, p. 791.)

Julius Stone a émis l’avis suivant :

« En réservant comme il le fait un droit préexistant de « légitime
défense collective », l’article 51 soulève des problèmes à ce point
insolubles qu’il peut paraître préférable de considérer que l’adjectif
« naturel » est superflu et que l’article 51 confère en soi les libertés qui
y sont énoncées. » (Legal Controls of International Conflict, 1954,
p. 245.)

Je ne veux pas dire que ces avis reflètent nécessairement l'opinion domi-
nante. Il reste que la Cour aurait dû avoir à l’esprit tous ces avis pour ou
contre le droit naturel de légitime défense collective. Elle aurait dû aussi

247
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. ODA) 258

observer les différences de sens entre les versions anglaise et française de
l'article 51 de la Charte des Nations Unies.

97. En résumé, à supposer qu’il fallait que la Cour examine la notion
de légitime défense collective — mais j’estime qu’il ne le fallait pas — elle
aurait dû l’analyser davantage dans ce premier arrêt où elle abordait la
question.

(Signé) Shigeru ODA.

248
